Case 2:19-cv-00122-JRG Document 62 Filed 04/29/20 Page 1 of 64 PageID #: 1484



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION

    SEMCON IP INC.,                                   §
                                                      §
                    Plaintiff,                        §
                                                      §
    v.                                                §
                                                      §
    LOUIS VUITTON NORTH AMERICA,                      §   CIVIL ACTION NO. 2:19-CV-00122-JRG
    INC.,                                             §   (LEAD CASE)
                                                      §
    TCT MOBILE INTERNATIONAL                          §   CIVIL ACTION NO. 2:19-CV-00194-JRG
    LIMITED, ET AL.,                                  §   (MEMBER CASE)
                                                      §
                    Defendants.                       §

              CLAIM CONSTRUCTION MEMORANDUM OPINION AND ORDER

         Before the Court is the opening claim construction brief of Semcon IP Inc. (“Plaintiff”) (Dkt.

No. 47, filed on February 12, 2020), 1 the response of TCT Mobile International Limited

(“Defendant”) (Dkt. No. 48, filed on February 26, 2020), and Plaintiff’s reply (Dkt. No. 49, filed

on March 4, 2020). Having considered the arguments and evidence presented by the parties in their

briefing, the Court issues this Order.




1
  Citations to the parties’ filings are to the filing’s number in the docket (Dkt. No.) and pin cites
are to the page numbers assigned through ECF.
Case 2:19-cv-00122-JRG Document 62 Filed 04/29/20 Page 2 of 64 PageID #: 1485



                                                      Table of Contents

I.     BACKGROUND ............................................................................................................... 3
II.    LEGAL PRINCIPLES ..................................................................................................... 6
       A.        Claim Construction ................................................................................................. 6
       B.        Departing from the Ordinary Meaning of a Claim Term ........................................ 9
       C.        Definiteness Under 35 U.S.C. § 112, ¶ 2 (pre-AIA) / § 112(b) (AIA) ................. 10
       D.        Previous Constructions of Disputed Terms .......................................................... 11
                 D-1.
                Prior court constructions are entitled to reasoned deference. ................... 11
                 D-2.
                In some instances, a party may be estopped from pursuing a claim
                construction different from a prior court construction under the
                equitable doctrine of issue preclusion. ...................................................... 11
III.   AGREED CONSTRUCTIONS ..................................................................................... 12
IV.    CONSTRUCTION OF DISPUTED TERMS ............................................................... 15
       A.        “independently of instructions to be executed by the processor,”
                 “independently of instructions to be executed by the central processor,”
                 “determination made independently of instructions to be executed by the
                 processor” and “determining step made independently of instructions to be
                 executed by the central processor” ....................................................................... 15
       B.        “operating conditions of the central processor” .................................................... 18
       C.        “control software dedicated to a central processor” ............................................. 21
       D.        “operating characteristic”...................................................................................... 24
       E.        “sleep state” .......................................................................................................... 28
       F.        Order of Steps: ’061 Patent Claim 1 and ’247 Patent Claim 1 ............................. 32
       G.        “determining an allowable reduced power consumption level” and
                 “determining a level of permitted power consumption” ....................................... 36
       H.        “a normal frequency and voltage” ........................................................................ 38
       I.        The Changing-the-Frequency-While-Execution-of-Instructions-is-Stopped
                 Terms .................................................................................................................... 43
       J.        “said change in operating conditions” .................................................................. 47
       K.        “sprint” .................................................................................................................. 51
       L.        “nominal operating frequency” and “nominal frequency of operation” ............... 55
V.     CONCLUSION ............................................................................................................... 58




                                                                   2
Case 2:19-cv-00122-JRG Document 62 Filed 04/29/20 Page 3 of 64 PageID #: 1486



I.     BACKGROUND

     Plaintiff alleges infringement of four U.S. Patents: No. 7,100,061 (the “’061 Patent”), No.

7,596,708 (the “’708 Patent”), No. 8,566,627 (the “’627 Patent”), and No. 8,806,247 (the “’247

Patent”) (collectively, the “Asserted Patents”). These patents are related through a series of

continuation applications and all ultimately claim priority to the application that issued as the ’061

Patent, which was filed on January 18, 2000. The ’061 Patent was subject to an inter partes

reexamination requested on June 13, 2007 and from which a certificate issued on August 4, 2009.

     The Court previously construed terms of the Asserted Patents in the following opinions:

       •   Claim Construction Memorandum Opinion and Order, Semcon IP Inc. v. Huawei

           Device USA Inc. et al., No. 2:16-cv-00437-JRG-RSP, Dkt No. 172 (E.D. Tex. July

           12, 2017) (“Huawei”),

       •   Claim Construction Memorandum Opinion and Order, Semcon IP Inc. v.

           Amazon.com, Inc., No. 2:18-cv-00192-JRG, Dkt. No. 59 (E.D. Tex. May 13, 2019)

           (“Amazon.com”),

       •   Claim Construction Memorandum Opinion and Order, Semcon IP Inc. v. ASUSTeK

           Computer, Inc. et al., No. 2:18-cv-00193-JRG, Dkt. No. 68 (E.D. Tex. July 10, 2019)

           (“ASUSTeK”), and

       •   Claim Construction Memorandum Opinion and Order, Semcon IP Inc. v. Kyocera

           Corporation, No. 2:18-cv-00197-JRG, Dkt. No. 65 (E.D. Tex. Aug. 22, 2019)

           (“Kyocera”).




                                                  3
Case 2:19-cv-00122-JRG Document 62 Filed 04/29/20 Page 4 of 64 PageID #: 1487



    The Asserted Patents are generally directed to technology for managing a computer system’s

power consumption by dynamically adjusting the processor’s operating frequency and voltage.

The technology of the patents may be generally understood with reference to Figure 1 of the ’061

Patent, produced below and annotated by the Court. A frequency generator (17) receives an

external or “slow” clock (green) and from that generates a processor or “core” clock (purple) for

operating the processor’s processing unit (16). The generator (17) also provides other clocks for

various system-memory and other components. ’061 Patent col.3 ll.18–26. As shown in the figure,

a voltage generator (12) that is connected to a power supply (13) provides a voltage (blue) to the

processor’s processing unit 16. See id. at col.2 ll.46–57. The processor’s power consumption and

operability are related to the voltage and core-clock frequency. See, e.g., id. at col.1 ll.39–47, col.7

ll.39–60.




                                                   4
Case 2:19-cv-00122-JRG Document 62 Filed 04/29/20 Page 5 of 64 PageID #: 1488



    The abstracts of the Asserted Patents are identical and provide as follows:

       A method for controlling the power used by a computer including the steps of
       measuring the operating characteristics of a central processor of the computer,
       determining when the operating characteristics of the central processor are
       significantly different than required by the operations being conducted, and
       changing the operating characteristics of the central processor to a level
       commensurate with the operations being conducted.

    Claims 1 and 17 of the ’247 Patent, exemplary method and system claims respectively,

provide:

           1. A method, comprising:
           determining a level of permitted power consumption by a processing device
            from a set of operating conditions of the processing device, with the
            determining the level of permitted power consumption not based upon
            instructions to be executed by the processing device;
           determining a highest allowable frequency of operation of the processing
            device that would result in power consumption not exceeding the level of
            permitted power consumption;
           determining a lowest allowable level of voltage to apply to the processing
            device that would allow execution of the instructions by the processing
            device at the highest allowable frequency; and
           changing power consumption of the processing device during execution of the
            instructions by reducing a magnitude of a difference between an operating
            frequency of the processing device and the highest allowable frequency of
            operation of the processing device and reducing a magnitude of a difference
            between a voltage applied to the processing device and the lowest allowable
            level of voltage.

           17. An apparatus, comprising:
           a frequency generator configured to generate a first clock signal at a first
            frequency; and
           a processing device configured to receive the first clock signal and a first
            voltage provided by a voltage source, the processing device operable to
            monitor operating parameters of the processing device, the processing device
            operable to determine a second frequency of the first clock signal and a
            second voltage for operation of the processing device at lower power than
            operation at the first frequency and the first voltage, with the processing
            device operable to determine the second frequency and the second voltage
            not based on instructions to be executed by the processing device, the
            processing device operable to control the frequency generator to change from
            generating the first clock signal at the first frequency to generating the first
            clock signal at a second frequency, and the processing device operable to
            control the voltage source to change from providing the first voltage to


                                                  5
Case 2:19-cv-00122-JRG Document 62 Filed 04/29/20 Page 6 of 64 PageID #: 1489



              providing the second voltage during execution of the instructions by the
              processing device.

II.      LEGAL PRINCIPLES

         A.     Claim Construction

      “It is a ‘bedrock principle’ of patent law that ‘the claims of a patent define the invention to

which the patentee is entitled the right to exclude.’” Phillips v. AWH Corp., 415 F.3d 1303, 1312

(Fed. Cir. 2005) (en banc) (quoting Innova/Pure Water Inc. v. Safari Water Filtration Sys., Inc.,

381 F.3d 1111, 1115 (Fed. Cir. 2004)). To determine the meaning of the claims, courts start by

considering the intrinsic evidence. Id. at 1313; C.R. Bard, Inc. v. U.S. Surgical Corp., 388 F.3d

858, 861 (Fed. Cir. 2004); Bell Atl. Network Servs., Inc. v. Covad Commc’ns Group, Inc., 262 F.3d

1258, 1267 (Fed. Cir. 2001). The intrinsic evidence includes the claims themselves, the

specification, and the prosecution history. Phillips, 415 F.3d at 1314; C.R. Bard, Inc., 388 F.3d at

861. The general rule—subject to certain specific exceptions discussed infra—is that each claim

term is construed according to its ordinary and accustomed meaning as understood by one of

ordinary skill in the art at the time of the invention in the context of the patent. Phillips, 415 F.3d

at 1312–13; Alloc, Inc. v. Int’l Trade Comm’n, 342 F.3d 1361, 1368 (Fed. Cir. 2003); Azure

Networks, LLC v. CSR PLC, 771 F.3d 1336, 1347 (Fed. Cir. 2014) (“There is a heavy presumption

that claim terms carry their accustomed meaning in the relevant community at the relevant time.”)

(vacated on other grounds).

      “The claim construction inquiry … begins and ends in all cases with the actual words of the

claim.” Renishaw PLC v. Marposs Societa’ per Azioni, 158 F.3d 1243, 1248 (Fed. Cir. 1998). “[I]n

all aspects of claim construction, ‘the name of the game is the claim.’” Apple Inc. v. Motorola,

Inc., 757 F.3d 1286, 1298 (Fed. Cir. 2014) (quoting In re Hiniker Co., 150 F.3d 1362, 1369 (Fed.

Cir. 1998)). First, a term’s context in the asserted claim can be instructive. Phillips, 415 F.3d at


                                                  6
Case 2:19-cv-00122-JRG Document 62 Filed 04/29/20 Page 7 of 64 PageID #: 1490



1314. Other asserted or unasserted claims can also aid in determining the claim’s meaning, because

claim terms are typically used consistently throughout the patent. Id. Differences among the claim

terms can also assist in understanding a term’s meaning. Id. For example, when a dependent claim

adds a limitation to an independent claim, it is presumed that the independent claim does not

include the limitation. Id. at 1314–15.

    “[C]laims ‘must be read in view of the specification, of which they are a part.’” Id. (quoting

Markman v. Westview Instruments, Inc., 52 F.3d 967, 979 (Fed. Cir. 1995) (en banc)). “[T]he

specification ‘is always highly relevant to the claim construction analysis. Usually, it is dispositive;

it is the single best guide to the meaning of a disputed term.’” Id. (quoting Vitronics Corp. v.

Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996)); Teleflex, Inc. v. Ficosa N. Am. Corp.,

299 F.3d 1313, 1325 (Fed. Cir. 2002). But, “‘[a]lthough the specification may aid the court in

interpreting the meaning of disputed claim language, particular embodiments and examples

appearing in the specification will not generally be read into the claims.’” Comark Commc’ns, Inc.

v. Harris Corp., 156 F.3d 1182, 1187 (Fed. Cir. 1998) (quoting Constant v. Advanced Micro-

Devices, Inc., 848 F.2d 1560, 1571 (Fed. Cir. 1988)); see also Phillips, 415 F.3d at 1323. “[I]t is

improper to read limitations from a preferred embodiment described in the specification—even if

it is the only embodiment—into the claims absent a clear indication in the intrinsic record that the

patentee intended the claims to be so limited.” Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d

898, 913 (Fed. Cir. 2004).

    The prosecution history is another tool to supply the proper context for claim construction

because, like the specification, the prosecution history provides evidence of how the U.S. Patent

and Trademark Office (“PTO”) and the inventor understood the patent. Phillips, 415 F.3d at 1317.

However, “because the prosecution history represents an ongoing negotiation between the PTO



                                                   7
Case 2:19-cv-00122-JRG Document 62 Filed 04/29/20 Page 8 of 64 PageID #: 1491



and the applicant, rather than the final product of that negotiation, it often lacks the clarity of the

specification and thus is less useful for claim construction purposes.” Id. at 1318; see also Athletic

Alternatives, Inc. v. Prince Mfg., 73 F.3d 1573, 1580 (Fed. Cir. 1996) (ambiguous prosecution

history may be “unhelpful as an interpretive resource”).

    Although extrinsic evidence can also be useful, it is “‘less significant than the intrinsic record

in determining the legally operative meaning of claim language.’” Phillips, 415 F.3d at 1317

(quoting C.R. Bard, Inc., 388 F.3d at 862). Technical dictionaries and treatises may help a court

understand the underlying technology and the manner in which one skilled in the art might use

claim terms, but technical dictionaries and treatises may provide definitions that are too broad or

may not be indicative of how the term is used in the patent. Id. at 1318. Similarly, expert testimony

may aid a court in understanding the underlying technology and determining the particular

meaning of a term in the pertinent field, but an expert’s conclusory, unsupported assertions as to a

term’s definition are not helpful to a court. Id. Extrinsic evidence is “less reliable than the patent

and its prosecution history in determining how to read claim terms.” Id. The Supreme Court has

explained the role of extrinsic evidence in claim construction:

       In some cases, however, the district court will need to look beyond the patent’s
       intrinsic evidence and to consult extrinsic evidence in order to understand, for
       example, the background science or the meaning of a term in the relevant art during
       the relevant time period. See, e.g., Seymour v. Osborne, 11 Wall. 516, 546 (1871)
       (a patent may be “so interspersed with technical terms and terms of art that the
       testimony of scientific witnesses is indispensable to a correct understanding of its
       meaning”). In cases where those subsidiary facts are in dispute, courts will need to
       make subsidiary factual findings about that extrinsic evidence. These are the
       “evidentiary underpinnings” of claim construction that we discussed in Markman,
       and this subsidiary factfinding must be reviewed for clear error on appeal.

Teva Pharm. USA, Inc. v. Sandoz, Inc., 574 U.S. 318, 331–32 (2015).




                                                  8
Case 2:19-cv-00122-JRG Document 62 Filed 04/29/20 Page 9 of 64 PageID #: 1492



       B.      Departing from the Ordinary Meaning of a Claim Term

    There are “only two exceptions to [the] general rule” that claim terms are construed according

to their plain and ordinary meaning: “1) when a patentee sets out a definition and acts as his own

lexicographer, or 2) when the patentee disavows the full scope of the claim term either in the

specification or during prosecution.” 2 Golden Bridge Tech., Inc. v. Apple Inc., 758 F.3d 1362, 1365

(Fed. Cir. 2014) (quoting Thorner v. Sony Computer Entm’t Am. LLC, 669 F.3d 1362, 1365 (Fed.

Cir. 2012)); see also GE Lighting Solutions, LLC v. AgiLight, Inc., 750 F.3d 1304, 1309 (Fed. Cir.

2014) (“[T]he specification and prosecution history only compel departure from the plain meaning

in two instances: lexicography and disavowal.”). The standards for finding lexicography or

disavowal are “exacting.” GE Lighting Solutions, 750 F.3d at 1309.

    To act as his own lexicographer, the patentee must “clearly set forth a definition of the

disputed claim term,” and “clearly express an intent to define the term.” Id. (quoting Thorner, 669

F.3d at 1365); see also Renishaw, 158 F.3d at 1249. The patentee’s lexicography must appear

“with reasonable clarity, deliberateness, and precision.” Renishaw, 158 F.3d at 1249.

    To disavow or disclaim the full scope of a claim term, the patentee’s statements in the

specification or prosecution history must amount to a “clear and unmistakable” surrender. Cordis

Corp. v. Boston Sci. Corp., 561 F.3d 1319, 1329 (Fed. Cir. 2009); see also Thorner, 669 F.3d at

1366 (“The patentee may demonstrate intent to deviate from the ordinary and accustomed meaning

of a claim term by including in the specification expressions of manifest exclusion or restriction,

representing a clear disavowal of claim scope.”). “Where an applicant’s statements are amenable




2
 Some cases have characterized other principles of claim construction as “exceptions” to the
general rule, such as the statutory requirement that a means-plus-function term is construed to
cover the corresponding structure disclosed in the specification. See, e.g., CCS Fitness, Inc. v.
Brunswick Corp., 288 F.3d 1359, 1367 (Fed. Cir. 2002).
                                                 9
Case 2:19-cv-00122-JRG Document 62 Filed 04/29/20 Page 10 of 64 PageID #: 1493



to multiple reasonable interpretations, they cannot be deemed clear and unmistakable.” 3M

Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326 (Fed. Cir. 2013).

        C.      Definiteness Under 35 U.S.C. § 112, ¶ 2 (pre-AIA) / § 112(b) (AIA)

    Patent claims must particularly point out and distinctly claim the subject matter regarded as

the invention. 35 U.S.C. § 112, ¶ 2. A claim, when viewed in light of the intrinsic evidence, must

“inform those skilled in the art about the scope of the invention with reasonable certainty.” Nautilus

Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 910 (2014). If it does not, the claim fails § 112, ¶ 2

and is therefore invalid as indefinite. Id. at 901. Whether a claim is indefinite is determined from

the perspective of one of ordinary skill in the art as of the time the application for the patent was

filed. Id. at 911. As it is a challenge to the validity of a patent, the failure of any claim in suit to

comply with § 112 must be shown by clear and convincing evidence. BASF Corp. v. Johnson

Matthey Inc., 875 F.3d 1360, 1365 (Fed. Cir. 2017). “[I]ndefiniteness is a question of law and in

effect part of claim construction.” ePlus, Inc. v. Lawson Software, Inc., 700 F.3d 509, 517 (Fed.

Cir. 2012).

    When a term of degree is used in a claim, “the court must determine whether the patent

provides some standard for measuring that degree.” Biosig Instruments, Inc. v. Nautilus, Inc., 783

F.3d 1374, 1378 (Fed. Cir. 2015) (quotation marks omitted). Likewise, when a subjective term is

used in a claim, “the court must determine whether the patent’s specification supplies some

standard for measuring the scope of the [term].” Datamize, LLC v. Plumtree Software, Inc., 417

F.3d 1342, 1351 (Fed. Cir. 2005). The standard “must provide objective boundaries for those of

skill in the art.” Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1371 (Fed. Cir. 2014).




                                                  10
Case 2:19-cv-00122-JRG Document 62 Filed 04/29/20 Page 11 of 64 PageID #: 1494



       D.      Previous Constructions of Disputed Terms

               D-1.    Prior court constructions are entitled to reasoned deference.

    The “importance of uniformity in the treatment of a given patent” suggests a level of deference

to previous court constructions of disputed claim terms. See Finisar Corp. v. DirecTV Grp., Inc.,

523 F.3d 1323, 1329 (Fed. Cir. 2008) (quoting Markman v. Westview Instruments, Inc., 517 U.S.

370, 390 (1996)); Teva Pharm. USA, Inc. v. Sandoz, Inc., 574 U.S. 318, 329 (2015) (noting that

“prior cases … sometimes will serve as persuasive authority”). While the “doctrine of stare decisis

does not compel one district court judge to follow the decision of another … previous claim

constructions in cases involving the same patent are entitled to substantial weight.” TQP Dev.,

LLC v. Intuit Inc., No. 2:12-CV-180-WCB, 2014 U.S. Dist. LEXIS 84057, at *21–22 (E.D. Tex.

June 20, 2014) (Bryson, J.).

               D-2.    In some instances, a party may be estopped from pursuing a claim
                       construction different from a prior court construction under the
                       equitable doctrine of issue preclusion.

    In some instances, previous court construction of a disputed term may trigger issue preclusion

and bind a party to a previous construction. Teva, 574 U.S. at 329 (“prior cases will sometimes be

binding because of issue preclusion”) (citing Markman, 517 U.S. at 391). “Issue preclusion

generally refers to the effect of a prior judgment in foreclosing successive litigation of an issue of

fact or law actually litigated and resolved in a valid court determination essential to the prior

judgment, whether or not the issue arises on the same or a different claim [for relief].” New

Hampshire v. Maine, 532 U.S. 742, 748–49 (2001). “Issue preclusion prohibits a party from

seeking another determination of the litigated issue in the subsequent action.” Soverain Software

LLC v. Victoria's Secret Direct Brand Mgmt., LLC, 778 F.3d 1311, 1315 (Fed. Cir. 2015) (quoting

State Farm Mut. Auto. Ins. Co. v. Logisticare Sols., LLC, 751 F.3d 684, 689 (5th Cir. 2014)). Issue

preclusion applies only if four conditions are met:

                                                 11
Case 2:19-cv-00122-JRG Document 62 Filed 04/29/20 Page 12 of 64 PageID #: 1495



         First, the issue under consideration in a subsequent action must be identical to the
         issue litigated in a prior action. Second, the issue must have been fully and
         vigorously litigated in the prior action. Third, the issue must have been necessary
         to support the judgment in the prior case. Fourth, there must be no special
         circumstance that would render preclusion inappropriate or unfair.

State Farm, 751 F.3d at 689. Ultimately, issue preclusion is an “equitable doctrine” and the

“discretion vested in trial courts to determine when it should be applied is broad.” Nations v. Sun

Oil Co., 705 F.2d 742, 744 (5th Cir. 1983) (citing Parklane Hosiery Co., Inc. v. Shore, 439 U.S.

322, 331 (1979)).

III.     AGREED CONSTRUCTIONS

       The parties have agreed to the following constructions set forth in their Joint 4-3 Claim

Construction and Prehearing Statement (Dkt. No. 41).

                   Term                                         Agreed Construction
 “computer processor”                               “CPU”

 “processor”

 “central processor”

 “processing unit”                                  “computing portion of CPU”

 “processing device”

 “clock frequency source”                           “clock frequency generator on the same chip
                                                    as the processor”
 “clock frequency generator”

 “safe level”                                       “maximum operable temperature”

 •     ’708 Patent Claims 30, 32, 42, 44, 48, 50
 “a counter”                                        “hardware or software that counts”

 •     ’627 Patent Claims 1, 10, 16
 “clock generator”                                  plain and ordinary meaning

 •     ’627 Patent Claim 10
 •     ’247 Patent Claims 3, 4, 14, 15, 21, 22



                                                   12
Case 2:19-cv-00122-JRG Document 62 Filed 04/29/20 Page 13 of 64 PageID #: 1496



                    Term                                       Agreed Construction
 “frequency generator”                              “frequency generator on the same chip as the
                                                    processor”
 •   ’627 Patent Claims 1, 2, 4, 10, 11, 12
 •   ’247 Patent Claims 2, 3, 4, 10, 14, 15, 17,
     21, 22
 “in response to initiating a change in             “in response to initiating a change in
 frequency … shut down clocks to said               frequency … shut down clocks, including the
 processing unit and said second component”         core clock, to said processing unit and said
                                                    second component”
 •   ’627 Patent Claim 1
 “in response to initiating said change in          “in response to initiating said change in
 frequency … shut down clocks to said               frequency … shut down clocks, including the
 processing unit and said second component”         core clock, to said processing unit and said
                                                    second component”
 •   ’627 Patent Claim 10
 “reducing a magnitude of a difference”             “reducing the absolute value of the
                                                    difference”
 •   ’247 Patent Claim 1
 “reducing the magnitude of the difference”

 •   ’ 247 Patent Claims 7, 8
 “executing ... instructions”                       “executing ... instructions using the core
                                                    clock”

 “execution of instructions”                        “execution of ... instructions using the core
                                                    clock”

 “execution of the instructions”                    “execution of the instructions using the core
                                                    clock”

 “executes instructions”                            “executes instructions using the core clock”

 “executes the instructions”                        “executes ... the instructions using the core
                                                    clock”

 “power supply furnishing selectable output         “a power supply providing one of a plurality
 voltages”                                          of distinct voltage levels corresponding to an
                                                    input”
 •   ’061 Patent Claims 8, 11, 56
 “power supply ... configured to furnish a          “a power supply configured to provide one of
 selectable voltage”                                a plurality of distinct voltage levels specified
                                                    by an input”
 •   ’627 Patent Claims 5, 25

                                                   13
Case 2:19-cv-00122-JRG Document 62 Filed 04/29/20 Page 14 of 64 PageID #: 1497



                  Term                                          Agreed Construction
 “programmable power supply”                       “power supply configured to provide one of a
                                                   plurality of distinct voltage levels specified by
 •   ’061 Patent Claim 10                          an input”
 •   ’627 Patent Claim 25
 “programmable voltage supply”

 •   ’247 Patent Claims 5, 16, 23
 “idle state(s)”                                   “state in which various components of the
                                                   system are quiescent”
 •   ’061 Patent Claim 28, 30, 31, 33, 45, 46,
     50, 51
 “idle states of said computer processor”

 •   ’061 Patent Claim 44, 49
 “plurality of idle states of said computer
 processor”

 •   ’061 Patent Claim 30
 “a selectable voltage”                            “one of a plurality of distinct voltage levels
                                                   specified by an input”
 •   ’627 Patent Claims 5, 24
 “'voltage source includes a programmable          “voltage source includes a power supply
 voltage supply”                                   configured to provide one of a plurality of
                                                   distinct voltage levels specified by an input”
 •   ’247 Patent Claims 16, 23
 “operating conditions of [a/said] processing      “operating conditions of the computing
 unit”                                             portion of the CPU”

 •   ’627 Patent Claims 4, 16, 23
 “operating conditions of the processing
 device”

 •   ’247 Patent Claim 1
 “said operating conditions [of said processing
 unit]”

 •   ’627 Patent Claim 16
 “the operating conditions [of the processing
 device]”

 •   ’247 Patent Claim 9

                                                  14
Case 2:19-cv-00122-JRG Document 62 Filed 04/29/20 Page 15 of 64 PageID #: 1498



        Having reviewed the intrinsic and extrinsic evidence of record, the Court hereby adopts the

parties’ agreed constructions.

IV.       CONSTRUCTION OF DISPUTED TERMS

          A.      “independently of instructions to be executed by the processor,”
                  “independently of instructions to be executed by the central processor,”
                  “determination made independently of instructions to be executed by the
                  processor” and “determining step made independently of instructions to be
                  executed by the central processor”

           Disputed Term 3                Plaintiff’s Proposed          Defendant’s Proposed
                                             Construction                    Construction
    “independently of                plain and ordinary meaning      without consideration of
    instructions to be executed by                                   impending processor usage
    the processor”

    •   ’061 Patent Claims 1, 15,
        23, 39, 56
    “independently of                plain and ordinary meaning
    instructions to be executed by
    the central processor”

    •   ’061 Patent Claim 10
    “determination made              plain and ordinary meaning      determination made without
    independently of instructions                                    consideration of impending
    to be executed by the                                            processor usage
    processor”

    •   ’061 Patent Claims 1, 15,
        23, 39, 56
    “determining step made           plain and ordinary meaning
    independently of instructions
    to be executed by the central
    processor”

    •   ’061 Patent Claim 10




3
  For all disputed-term charts in this order, the claims in which the term is found are listed with the
term but: (1) only the highest-level claim in each dependency chain is listed, and (2) only asserted
claims identified in the parties’ Joint Claim Construction Chart Pursuant to P.R. 4-5(d) (Dkt. No.
51) are listed.
                                                  15
Case 2:19-cv-00122-JRG Document 62 Filed 04/29/20 Page 16 of 64 PageID #: 1499



           Disputed Term 3              Plaintiff’s Proposed            Defendant’s Proposed
                                           Construction                      Construction
    not based upon instructions to plain and ordinary meaning        without consideration of
    be executed by the processing                                    impending processor usage
    device

    •   ’247 Patent Claims 1, 10
    not based on instructions to  plain and ordinary meaning
    be executed by the processing
    device

    •   ’247 Patent Claim 17

        Because the parties’ arguments and proposed constructions with respect to these terms are

related, the Court addresses the terms together.

        The Parties’ Positions

        Plaintiff submits: These terms do not need to be construed. Defendant’s proposed construction

improperly limits “instructions to be executed” by the processor to “impending processor usage.”

Dkt. No. 47 at 8–9, 25–26.

        In addition to the claims themselves, Plaintiff cites the following intrinsic and extrinsic

evidence to support its position: Intrinsic evidence: ’061 Patent File Wrapper September 3, 2004

Reply to Action Closing Prosecution 4 at 14 (Plaintiff’s Ex. F, Dkt. No. 47-7 at 14). Extrinsic

evidence: McAlexander Decl. 5 ¶¶ 33–34 (Plaintiff’s Ex. E, Dkt. No. 47-6); Hansquine Decl. 6 ¶¶

122–29 (Plaintiff’s Ex. G, Dkt. No. 47-8).

        Defendant responds: During reexamination of the ’061 Patent, the patentee explained that the

“determining step made independently of instructions to be executed by the central processor”

excludes determining that considers commands to be executed by the processor. The patentee also


4
  Inter Partes Reexamination No. 95/000,243.
5
  Declaration of Joseph C. McAlexander III Regarding Proposed Constructions and Definiteness
of the Asserted Claims of U.S. Patent Nos. 7,100,061, 7,596,708, 8,566,627, and 8,806,247.
6
  Declaration of David Hansquine.
                                                   16
Case 2:19-cv-00122-JRG Document 62 Filed 04/29/20 Page 17 of 64 PageID #: 1500



explained a task to be performed by a processor “is necessarily composed of a series of instructions

to be executed.” Therefore, “the claims must be construed to reflect this clear disavowal of the

disclosed alternative of considering impending processor usage in the power consumption

determination.” Dkt. No. 48 at 6–7.

    In addition to the claims themselves, Defendant cites the following intrinsic evidence to

support its position: ’061 Patent File Wrapper September 3, 2004 Reply to Action Closing

Prosecution at 2, 4, 6, 8, 10, 17, 21 (Plaintiff’s Ex. F, Dkt. No. 47-7 at 7, 9, 11, 13, 15, 22, 26).

    Plaintiff replies: The phrase “impending processor usage” is broader than “instructions to be

executed” that is expressed in the claims. Dkt. No. 49 at 5.

    Analysis

    The issue in dispute distills to whether the term “instructions to be executed” necessarily

means “impending processor usage.” It does not.

    The Court refuses to rewrite “instructions to be executed” as “impending processor usage.”

The prosecution history cited by Defendant does not justify such a construction. Rather, the

prosecution history simply states that “instructions to be executed” encompasses the ’061 Patent’s

disclosed “commands that have been furnished to be executed” and that a “determination … made

independently of instructions to be executed” necessarily excludes a determination made using the

patent’s disclosed “commands that have been furnished to be executed.” ’061 Patent File Wrapper

September 3, 2004 Reply to Action Closing Prosecution at 17, Dkt. No. 47-7 at 22. The patentee

further represented that a prior-art task-based determination is not within the scope of a

determination made independent of instructions to be executed as a “task is necessarily composed

of a series of instructions to be executed by the processor.” Id. at 21–22, Dkt. No. 47-7 at 26–27.




                                                  17
Case 2:19-cv-00122-JRG Document 62 Filed 04/29/20 Page 18 of 64 PageID #: 1501



Simply, the prosecution history does not redefine “instructions to be executed” as “impending

processor usage” as Defendant urges.

     Accordingly, the Court rejects Defendant’s proposed construction and determines that these

terms each have their plain and ordinary meanings without the need for further construction.

        B.     “operating conditions of the central processor”

        Disputed Term                   Plaintiff’s Proposed             Defendant’s Proposed
                                           Construction                       Construction
 “operating conditions of the      plain and ordinary meaning        operating conditions internal
 central processor”                                                  to the central processor

 •   ’061 Patent Claim 56

     The Parties’ Positions

     Plaintiff submits: This term does not need to be construed. Defendant’s proposed construction

improperly limits “operating conditions of the central processor” to internal operating conditions.

Even if the operating conditions disclosed in the ’061 Patent are all “internal,” these are exemplary

rather than definitional. Indeed, the Court in Amazon.com recognized the exemplary nature of the

disclosure and noted that operating conditions includes “commands to be executed from which a

particular type of operation to be executed may be determined” (quoting Amazon.com at 33).

Further, the Court in Kyocera held that “operating conditions” may include “instructions to be

executed by the processor,” which instruction would improperly be excluded under Defendant’s

construction (citing Kyocera at 18). Dkt. No. 47 at 10–11.

     In addition to the claims themselves, Plaintiff cites the following extrinsic evidence to support

its position: Hansquine Decl. ¶ 71 (Plaintiff’s Ex. G, Dkt. No. 47-8).

     Defendant responds: As set forth in the ’061 Patent, an operating condition “of” a processor

refers to an internal condition of the processor. This was further explained by the patentee during

an Inter Partes Review of the ’627 Patent, in which the patentee distinguished external conditions

                                                 18
Case 2:19-cv-00122-JRG Document 62 Filed 04/29/20 Page 19 of 64 PageID #: 1502



from conditions “of” a processing unit. The issued here was not addressed by the Court in Kyocera,

which held that a different term, “operating characteristic(s),” encompassed “instructions to be

executed by the processor.” Dkt. No. 48 at 8–9.

    In addition to the claims themselves, Defendant cites the following intrinsic and extrinsic

evidence to support its position: Intrinsic evidence: ’061 Patent figs.1–2, col.2 l.64 – col.3 l.5,

col.5 ll.21–29; Patent Owner’s Response at 26, STMicroelectronics, Inc. v. Semcon IP Inc.,

IPR2017-01431 (’627 Patent) (Feb. 26, 2018 P.T.A.B.) (Defendant’s Ex. D, Dkt. No. 48-5 at 33).

Extrinsic evidence: Hansquine Decl. 7 ¶¶ 70–74 (Defendant’s Ex. A, Dkt. No. 48-2).

    Plaintiff replies: Nothing in the intrinsic record restricts the operating conditions of a

processor to conditions internal to the processor. Dkt. No. 49 at 5–6.

    Plaintiff cites further intrinsic evidence to support its position: ’061 Patent col.2 l.64 – col.3

l.5; Patent Owner’s Response at 26, STMicroelectronics, Inc. v. Semcon IP Inc., IPR2017-01431

(’627 Patent) (Feb. 26, 2018 P.T.A.B.) (Defendant’s Ex. D, Dkt. No. 48-5 at 33).

    Analysis

    The issue in dispute is whether the term “operating conditions of the central processor”

necessarily means conditions internal to the central processor. It does not.

    To begin, it appears the parties agree that Defendant’s proposed construction would exclude

“instructions to be executed” from the scope of “operating conditions of the central processor.”

This position was squarely addressed—and rejected—by the Court in Amazon.com and Kyocera.

Amazon.com at 32–34, 62; Kyocera at 18. The Court is not convinced by Defendant’s argument

and evidence that the Amazon.com and Kyocera holdings are incorrect.




7
 Declaration of David Hansquine. This is the same declaration submitted by Plaintiff as Dkt. No.
47-8.
                                                  19
Case 2:19-cv-00122-JRG Document 62 Filed 04/29/20 Page 20 of 64 PageID #: 1503



    The intrinsic record does not mandate that “operating conditions of the central processor” are

necessarily internal to the processor. As explained in Amazon.com and Kyocera, the ’061 Patent

lists a number of exemplary operating conditions (including “commands to be executed”). These

lists are explicitly exemplary, not limiting. Amazon.com at 32–34; Kyocera at 18; see also, ’061

Patent col.3 ll.2–15 (introducing conditions with “such as,” “e.g.,” “including,” and “various”).

Thus, even if the listed conditions, including the “commands to be executed,” were necessarily

“internal” to the processor, the expressly exemplary nature of the listed conditions counsel against

reading an “internal” limitation into the claim. Further, it appears the parties agree that “commands

to be executed” are not internal to the processor. Finally, the portion of the IPR record Defendant

cites does not justify an “internal” limitation. Rather, the argument there appears to state the

proposition that measuring the temperature of something other than the processor cannot determine

the temperature of the processor. Patent Owner’s Response at 24–27, STMicroelectronics, Inc. v.

Semcon IP Inc., IPR2017-01431 (’627 Patent) (Feb. 26, 2018 P.T.A.B.) (“a measurement of an

operating characteristic of a processing unit or the temperature of the processing unit cannot be

established by taking the temperature of a component that is external to the processing unit CPU”),

Dkt. No. 48-5 at 31–34. This does not mean that all operating conditions of the processor are

necessarily internal to the processor.

    Accordingly, the Court rejects Defendant’s proposed construction and determines that

“operating conditions of the central processor” has its plain and ordinary meaning without the need

for further construction.




                                                 20
Case 2:19-cv-00122-JRG Document 62 Filed 04/29/20 Page 21 of 64 PageID #: 1504



       C.      “control software dedicated to a central processor”

        Disputed Term                Plaintiff’s Proposed              Defendant’s Proposed
                                        Construction                       Construction
 “control software dedicated to plain and ordinary meaning         control software exclusively
 a central processor”                                              for controlling the central
                                                                   processor
 •   ’061 Patent Claim 10

     The Parties’ Positions

     Plaintiff submits: This term does not need to be construed. Defendant’s proposed construction

improperly limits “control software dedicated to a central processor” to software that is

“exclusively for controlling the central processor.” As described in the ’061 Patent, the control

software serves a monitoring purpose and thus is not “exclusively for controlling the central

processor.” Dkt. No. 47 at 11–12.

     In addition to the claims themselves, Plaintiff cites the following intrinsic and extrinsic

evidence to support its position: Intrinsic evidence: ’061 Patent col.5 ll.21–29. Extrinsic

evidence: McAlexander Decl. ¶ 38 (Plaintiff’s Ex. E, Dkt. No. 47-6).

     Defendant responds: During prosecution of the ’061 Patent, the patentee distinguished the

“dedicated” control software from a general purpose operating system—the “dedicated” software

exclusively performs a control function whereas a general purpose operating system performs

additional functions. This does not exclude monitoring operations that are used for controlling the

central processor. Dkt. No. 48 at 5.

     In addition to the claims themselves, Defendant cites the following intrinsic and extrinsic

evidence to support its position: Intrinsic evidence: ’061 Patent File Wrapper February 13, 2004

Amendment and Response at 3, 23 (Defendant’s Ex. B, Dkt. No. 48-3 at 4, 24). Extrinsic

evidence: Hansquine Decl. ¶ 50 (Defendant’s Ex. A, Dkt. No. 48-2).




                                                21
Case 2:19-cv-00122-JRG Document 62 Filed 04/29/20 Page 22 of 64 PageID #: 1505



    Plaintiff replies: The intrinsic evidence does not justify Defendant’s proposed construction.

Dkt. No. 49 at 6.

    Plaintiff cites further intrinsic evidence to support its position: ’061 Patent File Wrapper

February 13, 2004 Amendment and Response at 23 (Defendant’s Ex. B, Dkt. No. 48-3 at 24).

    Analysis

    The issue in dispute is whether the “control software dedicated to a central processor”

necessarily has the exclusive, singular, function of controlling the central processor. While the

control software is exclusively for the central processor, in that it is dedicated to the processor, it

is not necessarily only for controlling the processor.

     A plain reading of the claim language suggests that the “control software dedicated to a

central processor” is software for control of the central processor and that the software is dedicated

to the central processor. This does not mean, however, that the software is dedicated to controlling

the central processor. Rather, the software is dedicated to the central processor in that it is not

broadly applicable to other processors.

    The prosecution history Defendant cites further suggests that the “dedicated” nature of the

control software is that is dedicated to the processor, and not necessarily to the control function.

For example, during prosecution of the ’061 Patent, the patentee characterized prior-art operating

systems as follows:

       placing the determination [of operating frequency and voltage] in the operating
       system … requires a more generic solution for the wide range of processors on
       which the operating system may execute. Therefore, it is very difficult for an
       operating system to provide a solution that is tailored for each processor with which
       the operating system may be used. This is because characteristics of processors on
       the market vary dramatically. To accommodate all the processors, the operating
       system will typically not be tailored for each processor. Rather, the operating
       system will provide a general solution for all processors. Otherwise, designing and
       testing the operating system becomes unreasonably difficult.



                                                  22
Case 2:19-cv-00122-JRG Document 62 Filed 04/29/20 Page 23 of 64 PageID #: 1506



’061 Patent File Wrapper February 13, 2004 Amendment and Response at 16, Dkt. No. 48-3 at 17.

This explains that an operating system is widely applicable to a variety or processors, rather than

being “tailored for each processor.” The patentee then distinguished the “control software” of the

pending claim 6 from the prior-art operating system by amending the claim to recited that the

“control software” is “dedicated to a central processor.” Id. at 3, Dkt. No. 48-3 at 4. The patentee

explained as follows:

       Claim 6 has been amended to clarify that the control software is dedicated to the
       central processor. Claim 6 recites that control software that is dedicated to a central
       processor is used to measure operating characteristics of a central processor of the
       computer. Claim 6 further recites that control software is used to determine
       desirable voltages and frequencies for the operation of the central processor based
       on measured operating characteristics. Applicants respectfully assert that the
       combination of Harden and Weiss fails to teach or suggest using control software
       for either this claimed measuring or the claimed determining.

       As Applicants have previously discussed, Harden may teach using an operating
       system for determining voltages and frequencies at which to operate. However,
       Applicants do not understand on operating system to be the claimed control
       software that is dedicated to a processor.

Id. at 23 (emphasis added), Dkt. No. 48-3 at 24. In other words, the distinction the patentee made

between the claimed “control software dedicated to a central processor” and the prior-art operating

system is that control software is dedicated to the processor while that operating system

“provide[s] a general solution for all processors.”

    Accordingly, the Court rejects Defendant’s proposed construction and determines that

“control software dedicated to a central processor” has its plain and ordinary meaning without the

need for further construction.




                                                 23
Case 2:19-cv-00122-JRG Document 62 Filed 04/29/20 Page 24 of 64 PageID #: 1507



        D.     “operating characteristic”

        Disputed Term                  Plaintiff’s Proposed            Defendant’s Proposed
                                          Construction                      Construction
 “operating characteristic”       plain and ordinary meaning        parameter(s) that control
                                                                    operation of the processor
 •   ’708 Patent Claims 2, 52,
     56
 “operating characteristics”

 •   ’061 Patent Claim 10
 •   ’708 Patent Claims 3, 8,
     9, 33, 53, 55

     Because the parties’ arguments and proposed constructions with respect to these terms are

related, the Court addresses the terms together.

     The Parties’ Positions

     Plaintiff submits: These terms do not need to be construed. Defendant’s proposed construction

improperly limits the terms to parameters that control operation of the processor. The Asserted

Patents disclose operating characteristics that do not control operation of the processor, such as

the thermal condition operating characteristic in Claim 56 of the ’708 Patent. Further, as held in

Amazon.com and Kyocera, “operating characteristics” are akin to “operating conditions” and thus

include instructions to be executed, which would be excluded under Defendant’s proposed

construction. Dkt. No. 47 at 12–14.

     In addition to the claims themselves, Plaintiff cites the following intrinsic and extrinsic

evidence to support its position: Intrinsic evidence: ’061 Patent col.2 ll.16–24. Extrinsic

evidence: McAlexander Decl. ¶¶ 40–41 (Plaintiff’s Ex. E, Dkt. No. 47-6).

     Defendant responds: As set forth in the Asserted Patents, “changing operating characteristics”

to control the processor is central to the invention of the patents (quoting ’061 Patent col.2 ll.16–

24). Thus, the “operating characteristics” are controlled, not just monitored. Claim 56 of the ’708


                                                   24
Case 2:19-cv-00122-JRG Document 62 Filed 04/29/20 Page 25 of 64 PageID #: 1508



Patent does not suggest a different meaning. Rather, Claim 56 “refers to both a ‘thermal condition

operating characteristic’ and a ‘thermal condition’” and differs from Claim 59 which “refers to

both ‘a thermal condition of said processor’ and a ‘thermal condition’” (Defendant’s emphasis).

That “thermal condition operating characteristic” and “thermal condition” are both used in the

claims “shows that the ‘operating characteristic’ referenced in claim 56 refers to a controlled

parameter that indicates the ‘thermal condition’ and does not refer directly to the ‘thermal

condition’ itself.” Finally, instructions to be executed by the processor control the operation of the

processor, so are not excluded by Defendant’s proposed construction. Dkt. No. 48 at 7–8.

    In addition to the claims themselves, Defendant cites the following intrinsic and extrinsic

evidence to support its position: Intrinsic evidence: ’061 Patent col.2 ll.16–24, col.3 ll.47–54.

Extrinsic evidence: Hansquine Decl. ¶¶ 65–67 (Defendant’s Ex. A, Dkt. No. 48-2).

    Plaintiff replies: The Asserted Patents’ disclosure relied upon by Defendant does not support

Defendant’s proposed construction. Rather, the disclosure states that operating characteristics are

measured, and does not state that the characteristics are exclusively for control of the processor

(citing ’061 Patent col.2 ll.16–24). Further, Claim 56 of the ’708 Patent recites that the

“consumption of power” is controlled based on the “thermal condition operating characteristic.”

Dkt. No. 49 at 6–7.

    Analysis

    The issue in dispute appears to be whether the “operating characteristic” recited in the claims

necessarily refers to a parameter that controls operation of the processor. It does not.

    As set forth in the claims, the “operating characteristics” are used for controlling the operation

of the processor, but the Asserted Patents do not define “operating characteristics” as Defendant

suggests. In pertinent part, the patents provide:



                                                    25
Case 2:19-cv-00122-JRG Document 62 Filed 04/29/20 Page 26 of 64 PageID #: 1509



       This and other objects of the present invention are realized by a method for
       controlling the power used by a computer including the steps of utilizing control
       software to measure the operating characteristics of a processor of the computer,
       determining when the operating characteristics of the central processor are
       significantly different than required by the operations being conducted, and
       changing the operating characteristics of the central processor to a level
       commensurate with the operations being conducted.

’061 Patent col.2 ll.16–24. This does not state how the characteristics are changed or that the

characteristics are necessarily changed to control the processor. Notably, this passage does not

exclude that the characteristics may be changed by changing operation of the processor. In fact,

the patents explain such a use of operating characteristics:

        In a first step, the control software monitors various conditions of the processor
       which relate to power expenditure by the processor. These conditions may include
       any of those described above including the present frequency and voltage of
       operation, the temperature of operation, the amount of time the processor spends in
       one of what may be a number of idle states in which various components of the
       system are quiescent. … The detection of such operating characteristics therefore
       may indicate that the frequency and voltage of operation should be reduced.

       On the other hand, it may be found that the processor is functioning at a reduced
       frequency and voltage and that a series commands have been furnished to be
       executed by the processor which require greater processing power. In such a case,
       these characteristics suggest that it may be desirable to increase the voltage and
       frequency of operation in order to handle these commands.

       Consequently, the control software detects operating characteristics and determines
       whether those characteristics indicate that the frequency and voltage of operation
       should be changed.

Id. at col.5 ll.21–57 (emphasis added). In this passage, an operating characteristic such as “the

temperature of operation” and “a series commands [that] have been furnished to be executed by

the processor” is not directly changed. Rather, the monitored characteristic suggests that the

processor’s operating frequency or voltage should be changed.

    Ultimately, the use of the “operating characteristic” in the claims is specified in the claims.

For example, Claim 10 of the ’061 Patent recites “determine desirable reduced voltages and

frequencies for the operation of the central processor based on the measured operating

                                                 26
Case 2:19-cv-00122-JRG Document 62 Filed 04/29/20 Page 27 of 64 PageID #: 1510



characteristics.” See also, ’708 Patent Claim 2 (“determining whether said first voltage should be

changed based at least in part on said operating characteristic”), Claim 3 (“determining whether

said monitored operating characteristics indicate that the operating frequency of said processor

should be changed”), Claim 8 (“said processor determines whether one or more of said monitored

operating characteristics indicate that said voltage should be changed”), Claim 9 (“said processor

determines whether said monitored operating characteristics indicate that said frequency of

operation of said processor should be changed”), Claim 33 (“said processor monitors one or more

operating characteristics of said processor and determines whether said monitored operating

characteristics indicate that consumption of power by said processor should be decreased,”), Claim

52 (“determining whether said first frequency should be changed based at least in part on said

operating characteristic”), Claim 53 (“determining whether said monitored operating

characteristics indicate that the operating frequency of said processor should be changed”), Claim

55 (“said processor monitors one or more operating characteristics of said processor and

determines whether said monitored operating characteristics indicate that performance of said

processor should be increased”), Claim 56 (“said processor monitors a thermal condition operating

characteristic and adjusts the consumption of power based at least in part on said thermal

condition”).

    Accordingly, the Court rejects Defendant’s proposed construction and determines that

“operating characteristic” has its plain and ordinary meaning without the need for further

construction.




                                               27
Case 2:19-cv-00122-JRG Document 62 Filed 04/29/20 Page 28 of 64 PageID #: 1511



        E.       “sleep state”

        Disputed Term                    Plaintiff’s Proposed            Defendant’s Proposed
                                            Construction                      Construction
 “sleep state”                      plain and ordinary meaning        indefinite

 •   ’061 Patent Claims 31,
     46, 51

     The Parties’ Positions

     Plaintiff submits: In the context of the intrinsic record, the meaning of “sleep state” is apparent

to one of ordinary skill in the art. For example, the Asserted Patents described an exemplary sleep

state, a “deep sleep state” (citing ’061 Patent col.5 ll.21–45). Other sleep states are set forth in

processor technical datasheets. Dkt. No. 47 at 14–15.

     In addition to the claims themselves, Plaintiff cites the following intrinsic and extrinsic

evidence to support its position: Intrinsic evidence: ’061 Patent col.5 ll.21–45. Extrinsic

evidence: McAlexander Decl. ¶ 45 (Plaintiff’s Ex. E, Dkt. No. 47-6).

     Defendant responds: “The term ‘sleep state’ typically carries the same meaning as ‘deep

sleep’” (citing Hansquine Decl. ¶ 96). The Court in Huawei, however, determined “that ‘sleep

state’ and ‘deep sleep state, are not synonymous” (Defendant’s emphasis). Indeed, “Semcon seems

to attack this Court’s previous holding by arguing that ‘the deep sleep state is an example or

embodiment of the sleep state.’” Further, resort to processor datasheets does not “provide sufficient

guidance to determine what if anything in the datasheet corresponds to a ‘sleep state,’ as opposed

to a ‘deep sleep state’ or some other state” and would subject the meaning of this term to “unknown

decision making of the datasheet drafter.” Thus, the meaning of “sleep state” is not reasonably

certain. Dkt. No. 48 at 13–14.

     In addition to the claims themselves, Defendant cites the following intrinsic and extrinsic

evidence to support its position: Intrinsic evidence: ’061 Patent File Wrapper July 7, 2003

                                                  28
Case 2:19-cv-00122-JRG Document 62 Filed 04/29/20 Page 29 of 64 PageID #: 1512



Amendment and Response at 8 (Defendant’s Ex. C, Dkt. No. 48-4 at 9). Extrinsic evidence:

Hansquine Decl. ¶ 96 (Defendant’s Ex. A, Dkt. No. 48-2).

    Plaintiff replies: The “deep sleep state” is a type of “sleep state” Dkt. No. 49 at 7.

    Analysis

    The issue in dispute is whether the meaning of “sleep state” is reasonably certain. It is.

    To begin, nothing in Huawei suggests that “deep sleep state” is not a “sleep state.” Indeed, the

Court’s analysis there was based on the common-sense principle the terms should be analyzed in

context of surrounding claim language. Huawei at 34. Thus, the Court noted that “sleep state” and

“deep sleep state” provide different contexts which suggest the terms are not synonymous. Id. This

common-sense principle is well-established in claim-construction jurisprudence. For example, the

Federal Circuit has noted: “To begin with, the context in which a term is used in the asserted claim

can be highly instructive. To take a simple example, the claim in this case refers to ‘steel baffles,’

which strongly implies that the term ‘baffles’ does not inherently mean objects made of steel.”

Phillips v. AWH Corp., 415 F.3d 1303, 1314 (Fed. Cir. 2005)). The Huawei holding that

“Defendants have not established” that “sleep state” and “deep sleep state” are synonyms does not

suggest that “deep sleep state” may not be an example of a “sleep state” any more than Phillips

suggests that a “steel baffle” may not be an example of a “baffle.” Rather, the use of “deep sleep

state” suggests that not all sleep states are “deep sleep states.” Defendant’s apparent position on

this is not reasonable.

    Further, Defendant’s expert’s opinion on this issue is not credible. Mr. Hansquine states

without support that: “a person of ordinary skill in the art [would] conclude ‘sleep state’ is meant

to refer to the ‘deep sleep state’ defined in the '061 Patent specification at 5:35-37.” Hansquine

Decl. ¶ 96, Dkt. No. 48-2 at 39–40. To begin, such a conclusory—unsupported—statement is not



                                                 29
Case 2:19-cv-00122-JRG Document 62 Filed 04/29/20 Page 30 of 64 PageID #: 1513



helpful to the Court. He does not explain why “sleep state” in the claims would be understood as

the “deep sleep state” described in the Asserted Patents. Further, he notes that the Court reached a

different conclusion in Huawei, but fails to address the analysis in Huawei. Id. Specifically,

Huawei provided as follows:

        To begin, the Power-Management Patents do not include a definition of “sleep
        state.” Rather, they include a definition of “deep sleep state.” “The deep sleep state
        is a state in which power is furnished only to the processor and to DRAM memory.
        In this state, the processor are all off and it does not respond to any interrupts.” ’061
        Patent col.5 ll.35–38 (emphasis added). While this statement explains a “deep sleep
        state,” it does not satisfy the “exacting standard” for a definition of “sleep state.”
        GE Lighting Sols., LLC v. AgiLight, Inc., 750 F.3d 1304, 1309 (Fed. Cir. 2014)
        (“The standards for finding lexicography and disavowal are exacting. To act as its
        own lexicographer, a patentee must clearly set forth a definition of the disputed
        claim term, and clearly express an intent to define the term.” (quotation marks
        omitted)). For example, what part of the definition is attributable to “sleep state”
        and what part to “deep”? Defendants suggest “deep sleep state” and “sleep state”
        are synonymous. The Court is not persuaded. Phillips, 415 F.3d at 1314 (noting
        that the use of the term “steel baffles” “strongly implies that the term ‘baffles’ does
        not inherently mean objects made of steel”). Plaintiff’s expert opines the “sleep
        state” has an ordinary meaning in the art and that it used [that] way in the patents.
        Rosing Decl. ¶ 17, Dkt. No. 122-1 at 6. As Defendants have not established the
        contrary, the Court concludes that “sleep state” has its plain and ordinary meaning.

Huawei at 34 (quotation modification marks omitted). Mr. Hansquine does not address this

analysis.

    Notably, Mr. Hansquine is entirely silent regarding whether “sleep state” is a term of art and

instead premises his entire indefiniteness conclusion on the “fact” that “sleep state” should be

synonymous with “deep sleep state” but is not because Huawei stated so. Specifically, he

concluded that “if ‘sleep state’ is not synonymous with ‘deep sleep state’, then to the extent it can

be understood, I believe the term ‘sleep state’ is indefinite in the context of the Asserted Patents.”

Hansquine Decl. ¶ 98, Dkt. No. 48-2 at 40. It is not clear what Mr. Hansquine means that “to the

extent it can be understood,” “sleep state” is indefinite. If it can be understood to an extent, it seems

that its meaning would be reasonably certain. In any event, it is clear that Mr. Hansquine failed to


                                                   30
Case 2:19-cv-00122-JRG Document 62 Filed 04/29/20 Page 31 of 64 PageID #: 1514



present analysis that is useful to the Court. Instead, he assumes the very facts that are essential to

his indefiniteness conclusion. The law requires much more. Indeed, “any fact critical to a holding on

indefiniteness must be proven by the challenger by clear and convincing evidence.” One-E-Way, Inc.

v. ITC, 859 F.3d 1059, 1062 (Fed. Cir. 2017) (quotation and modification marks omitted).

Ultimately, Mr. Hansquine’s opinion lacks the hallmarks of reliable expert testimony. See Phillips,

415 F.3d at 1318 (“extrinsic evidence consisting of expert reports and testimony is generated at

the time of and for the purpose of litigation and thus can suffer from bias”).

      Finally, the evidence of record suggests that “sleep state” is a term of art, with various

processors providing examples of sleep states. For example, one processor datasheet provides a

section entitled “Stop Grant and Sleep States.” AMD, AMD Athlon Processor Datasheet, Publ’n

# 21016, Rev. G at iii, 12–13 (Dec. 1999), Dkt. No. 47-6 at 32, 55–56. 8 The datasheet notes that

the AMD Athlon “sleep state” is the processor’s “lowest power state.” Id. at 14, Dkt. No. 47-6 at

57. Ultimately, whether a particular accused or prior-art processor state is a “sleep state” is an issue

of fact.

      Accordingly, Defendant has not proven any claim is indefinite for including “sleep state.”




8
    The data sheet was submitted as McAlexander Decl. Exhibit A, Dkt. No. 47-6 at 29–135.
                                                  31
Case 2:19-cv-00122-JRG Document 62 Filed 04/29/20 Page 32 of 64 PageID #: 1515



          F.      Order of Steps: ’061 Patent Claim 1 and ’247 Patent Claim 1

               Disputed Term                 Plaintiff’s Proposed     Defendant’s Proposed
                                                 Construction             Construction
     1. A method for controlling power       plain and ordinary   The sequence of steps as
    consumption of a computer processor      meaning              follows:
    on a chip comprising the steps of:
      determining a reduced maximum                               1. determine a reduced
        allowable power consumption                                maximum allowable power
        level from operating conditions of                         consumption
        the processor, said determination                         2. the computer processor
        made independently of                                      uses the maximum
        instructions to be executed by the                         allowable power
        processor,                                                 consumption computed
      said computer processor                                      from Step 1 to determine a
        determining a maximum frequency                            maximum frequency
        which provides power not greater                          3. the computer processor
        than the allowable power                                   uses the maximum
        consumption level,                                         frequency from Step 2 to
      said computer processor                                      determine a minimum
        determining a minimum voltage                              voltage
        which allows operation at the                             4. the computer processor
        maximum frequency determined,                              changes its frequency and
        and                                                        voltage to the values of
      said computer processor                                      maximum frequency and
        dynamically changing its power                             minimum voltage computed
        consumption by changing its                                respectively in Steps 2 and 3
        frequency and causing a change in
        its voltage, respectively, to the
        maximum frequency and the mini­
        mum voltage determined, wherein
        said dynamically changing the
        power consumption comprises
        executing instructions in said
        computer processor while
        changing voltage at which said
        computer processor is operated.

    •   ’061 Patent Claim 1 9




9
 The modification marks in the claim listed in the Inter Partes Reexamination Certificate (0088th)
are omitted.
                                                 32
Case 2:19-cv-00122-JRG Document 62 Filed 04/29/20 Page 33 of 64 PageID #: 1516



               Disputed Term                  Plaintiff’s Proposed     Defendant’s Proposed
                                                  Construction             Construction
     1. A method, comprising:                 plain and ordinary   The sequence of steps as
      determining a level of permitted        meaning              follows:
        power consumption by a
        processing device from a set of                            1. determine a reduced
        operating conditions of the                                 maximum allowable power
        processing device, with the                                 consumption
        determining the level of permitted                         2. the computer processor
        power consumption not based                                 uses the maximum
        upon instructions to be executed                            allowable power
        by the processing device;                                   consumption computed
      determining a highest allowable                               from Step 1 to determine a
        frequency of operation of the                               maximum frequency
        processing device that would                               3. the computer processor
        result in power consumption not                             uses the maximum
        exceeding the level of permitted                            frequency from Step 2 to
        power consumption;                                          determine a minimum
      determining a lowest allowable                                voltage
        level of voltage to apply to the                           4. the computer processor
        processing device that would                                changes its frequency and
        allow execution of the instructions                         voltage to the values of
        by the processing device at the                             maximum frequency and
        highest allowable frequency; and                            minimum voltage computed
      changing power consumption of the                             respectively in Steps 2 and 3
        processing device during
        execution of the instructions by
        reducing a magnitude of a
        difference between an operating
        frequency of the processing device
        and the highest allowable
        frequency of operation of the
        processing device and reducing a
        magnitude of a difference between
        a voltage applied to the processing
        device and the lowest allowable
        level of voltage.

 •     ’247 Patent Claim 1

      Because the parties’ arguments and proposed constructions with respect to these terms are

related, the Court addresses the terms together.




                                                   33
Case 2:19-cv-00122-JRG Document 62 Filed 04/29/20 Page 34 of 64 PageID #: 1517



       The Parties’ Positions

       Plaintiff submits: Neither the claim language nor the technical disclosure of the Asserted

Patents require that the steps of Claim 1 of the ’061 Patent or Claim 1 of the ’247 Patent must be

performed in the order recited in the claims. In fact, the patent discloses that the voltage may be

changed in a single step or as multiple steps, and in some circumstances only the frequency

changes. Further, Defendant’s proposed construction incorporates limitations beyond ordering that

are not supported in the claims. Specifically, the Asserted Patents allow that power consumption

may be decreased or increased whereas Defendant’s proposed construction would limit these

claims to a “reduced maximum allowable power consumption.” Dkt. No. 47 at 15–17.

       In addition to the claims themselves, Plaintiff cites the following intrinsic evidence to support

its position: ’061 Patent col.5 ll.27–40, col.6 ll.16–24, col.6 ll.30–32.

       Defendant responds: The sequence of the steps is mandated because each step “utilize[s] an

element determined in an earlier limitation.” Thus, as a matter of logic and grammar, the steps

must be performed as set forth in the Defendant’s proposed constructions. Dkt. No. 48 at 9–10.

       Plaintiff replies: “Nothing prevents steps of the claims from being executed simultaneously

or in an order which is different from the order in which they are listed in the claim.” For example,

the frequency and voltage may be determined simultaneously or in reverse order, as through use

of a look-up table (citing ’247 Patent col.5 l.57 – col.6 l.3). Dkt. No. 49 at 7–8.

       Plaintiff cites further intrinsic evidence to support its position: ’247 Patent col.5 l.57 – col.6

l.3.




                                                    34
Case 2:19-cv-00122-JRG Document 62 Filed 04/29/20 Page 35 of 64 PageID #: 1518



       Analysis

       The issue in dispute appears to be whether the steps of Claim 1 of the ’061 Patent and of Claim

1 of the ’247 Patent are necessarily performed in the order recited. Based on the record, the Court

declines to impose any order that is not expressed in the plain language of the claims.

       Defendant has not established that the steps of the claims must be performed in the particular

order it suggests. For example, the Asserted Patents provide:

          Consequently, the control software detects operating characteristics and determines
          whether those characteristics indicate that the frequency and voltage of operation
          should be changed. From the possible sets of conditions, the control software
          detects the particular set involved and computes correct values for the core clock
          frequency, the core clock frequency multiplier, the various DRAM clock frequency
          dividers, and the bus frequency divider. If any other components of the circuitry
          receive their own clocks, then multipliers or dividers for these values are computed.
          It should be noted that the control software may actually compute the various values
          required for the given characteristics which have been determined or may utilize a
          lookup table storing precomputed values.

’061 Patent col.5 ll.54–67. 10 The Court agrees with Plaintiff that this passage supports looking up

the operating voltage and frequency in a single “lookup table storing precomputed values” rather

than sequentially determining first the frequency and then subsequently the voltage. For instance,

the patents explain:

          The power consumed by a CMOS integrated circuit is given approximately by
          P=CV2f, where C is the active switching capacitance, V is the supply voltage, and
          f is the frequency of operation. The maximum allowable frequency is described by
          fmax=kV, where k is a constant.

’061 Patent col.1 ll.42–47. Thus, in this scenario, there is a predetermined relationship between

the frequency and voltage such that determining the frequency in effect determines the voltage. In

other words, the voltage for a given frequency may be determined before the frequency is

determined for the power-consumption level. Indeed, the equation P=CV2f suggests that voltage



10
     This passage appears in the ’247 Patent at column 5 line 57 through column 6 line 3.
                                                   35
Case 2:19-cv-00122-JRG Document 62 Filed 04/29/20 Page 36 of 64 PageID #: 1519



(V) and frequency (f) must be simultaneously considered when determining the maximum

frequency for a particular power consumption.

     The Court further rejects Defendant’s proposed constructions as presenting limitations well

beyond the ordering of steps. Notably, Defendant’s proposed constructions, which are wholesale

rewrites of the claims, appear to eliminate any distinction between Claim 1 of the ’061 Patent and

Claim 1 of the ’247 Patent.

     Accordingly, the Court rejects Defendant’s proposed construction and holds that there is no

specific ordering limitation in either Claim 1 of the ’061 Patent or in Claim 1 of the ’247 Patent

apart from the limitations expressed in the claims.

       G.      “determining an allowable reduced power consumption level” and
               “determining a level of permitted power consumption”

        Disputed Term                  Plaintiff’s Proposed          Defendant’s Proposed
                                          Construction                    Construction
 “determining an allowable        plain and ordinary meaning      indefinite
 reduced power consumption
 level”

 •   ’061 Patent Claim 39
 “determining a level of          plain and ordinary meaning      indefinite
 permitted power
 consumption”

 •   ’247 Patent Claim 1

     Because the parties’ arguments and proposed constructions with respect to these terms are

related, the Court addresses the terms together.

     The Parties’ Positions

     Plaintiff submits: These terms “are sufficiently definite and do not require any further

construction by the Court.” In fact, the Court addressed this issue in Huawei and held that the

meanings of these terms are reasonably certain (citing Huawei at 22–23). Further, processor


                                                   36
Case 2:19-cv-00122-JRG Document 62 Filed 04/29/20 Page 37 of 64 PageID #: 1520



specifications or the power equation disclosed in the Asserted Patents, P=CV2f, may be used to

determine the power consumption. Dkt. No. 47 at 17–19.

    In addition to the claims themselves, Plaintiff cites the following intrinsic and extrinsic

evidence to support its position: Intrinsic evidence: ’061 Patent col.1 ll.42–45, col.1 ll.48–50.

Extrinsic evidence: McAlexander Decl. ¶¶ 50–51 (Plaintiff’s Ex. E, Dkt. No. 47-6); Hansquine

Decl. ¶¶ 81–82 (Plaintiff’s Ex. G, Dkt. No. 47-8).

    Defendant responds: The terms “allowable reduced power consumption level” and “level of

permitted power consumption” do not appear in the Asserted Patents outside of the claim sets and

the patents do not otherwise provide “how to determine whether a power consumption level should

be permitted or allowed.” Thus, the claims lack the requisite objective boundaries and are

indefinite. In fact, the Huawei holding on these terms itself fails to provide objective boundaries,

as it suggests that the power-consumption level is permitted or allowed depending on “whether an

operating condition, setting, or limit is a predetermined ‘safe’ level” and there is no way to

determine whether a particular level is a “safe” level, “as opposed to some other predetermined

level.” Dkt. No. 48 at 11.

    In addition to the claims themselves, Defendant cites the following intrinsic and extrinsic

evidence to support its position: Intrinsic evidence: ’061 Patent col.2 ll.42–47. Extrinsic

evidence: Hansquine Decl. ¶ 80 (Defendant’s Ex. A, Dkt. No. 48-2).

    Plaintiff replies: Defendant “appears to confuse definiteness with written description or

enablement.” Dkt. No. 49 at 8–9.

    Plaintiff cites further extrinsic evidence to support its position: McAlexander Decl. ¶¶ 47–52

(Plaintiff’s Ex. E, Dkt. No. 47-6).




                                                37
Case 2:19-cv-00122-JRG Document 62 Filed 04/29/20 Page 38 of 64 PageID #: 1521



     Analysis

     The issue in dispute is whether the meanings of “allowable reduced power consumption level”

and “level of permitted power consumption” are reasonably certain in the context of the claims

and description of the invention. They are.

     This is substantially the same issue as addressed by the Court in Huawei. There, the Court

held that the meanings of these terms are reasonably certain. The Court is not convinced that the

Huawei holding is incorrect. For the reasons set forth in Huawei, the Court reiterates that the

meanings of these terms are reasonably certain when read in the context of the claims in which

they appear and the disclosure of the Asserted Patents. Huawei at 21–23; see also, Amazon.com at

52–54 (addressing issue); ASUSTeK at 10–11 (adopting an agreed “plain and ordinary” meaning

construction for these terms); Kyocera at 28–29 (addressing issue).

     Accordingly, the Court holds that Defendant has failed to prove that these terms render any

claim indefinite.

       H.       “a normal frequency and voltage”

        Disputed Term                  Plaintiff’s Proposed          Defendant’s Proposed
                                          Construction                    Construction
 “a normal frequency and          plain and ordinary meaning      the most common frequency
 voltage”                                                         and voltage

 •   ’061 Patent Claim 67

     The Parties’ Positions

     Plaintiff submits: This term does not need to be construed. Defendant’s proposed construction

improperly injects ambiguity by replacing “normal” with “most common.” This would exclude an

embodiment from the scope of the claims; specifically, the ’061 Patent discloses changing the

processor away from the “normal frequency and voltage,” thus allowing that the “most common”

frequency and voltage is not the “normal” frequency and voltage (citing ’061 Patent col.5 ll.40–

                                               38
Case 2:19-cv-00122-JRG Document 62 Filed 04/29/20 Page 39 of 64 PageID #: 1522



45). The “normal” frequency and voltage are specified in the processor datasheets. Dkt. No. 47 at

19–20.

    In addition to the claims themselves, Plaintiff cites the following intrinsic and extrinsic

evidence to support its position: Intrinsic evidence: ’061 Patent col.5 ll.40–45. Extrinsic

evidence: McAlexander Decl. ¶ 56 (Plaintiff’s Ex. E, Dkt. No. 47-6); Hansquine Decl. ¶ 86

(Plaintiff’s Ex. G, Dkt. No. 47-8).

    Defendant responds: The ’061 Patent does not explain what it means for a frequency or voltage

to be “normal” and “normal mode” is used in technical dictionaries to denote the “expected or

usual” or “usual or most common.” Further, it is not clear “which parameters in [a processor]

datasheet should correspond to the ‘normal frequency and voltage’” and some processors do not

have a datasheet, so reliance on a datasheet does not provide any guidance. Thus, “to the extent

the term ‘a normal frequency and voltage’ can be understood, this term should be construed as ‘the

most common frequency and voltage.’” Dkt. No. 48 at 12–13.

    In addition to the claims themselves, Defendant cites the following intrinsic and extrinsic

evidence to support its position: Intrinsic evidence: ’061 Patent col.5 ll.30–45, col.7 ll.40–61.

Extrinsic evidence: Hansquine Decl. ¶ 86 (Defendant’s Ex. A, Dkt. No. 48-2); Modern Dictionary

of Electronics at 509 (7th ed. 1999), “normal mode” (Defendant’s Ex. G, Dkt. No. 48-8 at 4); The

Illustrated Dictionary of Electronics at 473 (7th ed. 1997), “normal mode” (Defendant’s Ex. H,

Dkt. No. 48-9 at 4).

    Plaintiff replies: Defendant’s proposed construction of “normal” as “most common” does not

clarify claim scope and instead improperly limits claim scope. Dkt. No. 49 at 9.




                                               39
Case 2:19-cv-00122-JRG Document 62 Filed 04/29/20 Page 40 of 64 PageID #: 1523



    Analysis

    The issue in dispute is whether “normal frequency and voltage” necessarily refers to the “most

common frequency and voltage.” It does not. It refers to the default frequency and voltage of the

computer processor for normal-state operation (as distinct from idle-state and sprint-state

operations).

    The ’061 Patent describes the normal frequency and voltage as the settings that sustain normal

processor operation without raising the temperature of the processor beyond a safe level. The term

“normal frequency and voltage” appears in Claim 67 of the ’061 Patent, which provides (with

emphasis added):

           67. The method of claim 15, wherein said operating conditions include
         temperature of operation of the computer processor; and wherein the method
         comprises
           determining a frequency and voltage in excess of a normal frequency and
            voltage for said computer processor if said temperature of operation
            compares in a predetermined manner to a preselected value; and
           changing frequency and voltage of operation of the computer processor from
            said normal frequency and voltage to said determined higher frequency and
            voltage for a period of time.

This claims a scenario in which the processor frequency and voltage are increased beyond

“normal” “for a period of time.” The patent explains such a scenario in the following passage:

       It should be noted that at some point during the monitoring operation it may be
       found that the processor is functioning at a normal frequency and voltage, that the
       temperature of operation is below some preselected value, and that a series of
       processor-intensive commands have been furnished to be executed by the
       processor. In such a case, these characteristics suggest that it may be desirable to
       increase the voltage and frequency of operation in order to handle these commands
       for a period less than would raise operating temperatures beyond a safe level. In
       such a case, the control software may compute higher frequency and voltage values
       and a temperature (or a time within which temperature will not increase beyond a
       selected level) in order to cause the hardware to move to this higher frequency state
       of operation. In such a case, the processor executing the process illustrated
       effectively ramps up the frequency and voltage so that the processor “sprints” for a
       short time to accomplish the desired operations. This has the effect of allowing a
       processor which nominally runs at a lower frequency to attain operational rates


                                                40
Case 2:19-cv-00122-JRG Document 62 Filed 04/29/20 Page 41 of 64 PageID #: 1524



       reached by more powerful processors during those times when such rates are
       advantageous.

’061 Patent col.7 ll.39–60. This suggests that the “normal frequency and voltage” is that frequency

and voltage that allows for continuous operation under normal operating conditions without raising

the temperature of the processor beyond a safe level. This is distinct from the higher-than-normal

frequency and voltage of the “sprint” state which will increase the temperature beyond a safe level

after a period of time.

    The patent also describes that the frequency and voltage may be decreased from the “normal

mode of operation” for a processor in idle state in order to conserve power. For example, the patent

provides:

       In a first step, the control software monitors various conditions of the processor
       which relate to power expenditure by the processor. These conditions may include
       any of those described above including the present frequency and voltage of
       operation, the temperature of operation, the amount of time the processor spends in
       one of what may be a number of idle states in which various components of the
       system are quiescent. For example, if the processor is running in what might be
       termed its normal mode of operation at a core frequency of 400 MHz and a voltage
       of 1.3 volts, the control software may be monitoring the amount of time the
       processor spends in the “halt” state, the amount of time the processor spends in the
       “deep sleep” state, and the temperature of the processor. The deep sleep state is a
       state in which power is furnished only to the processor and to DRAM memory. In
       this state, the processor are all off and it does not respond to any interrupts. The halt
       state is a state in which the core clock has been stopped but the processor responds
       to most interrupts. If the processor is spending more than a preselected increment
       of its operation in these states while operating at normal frequency and voltage,
       then power is being wasted. The detection of such operating characteristics
       therefore may indicate that the frequency and voltage of operation should be
       reduced.

’061 Patent col.5 ll.21–45. This suggests that the “normal” frequency and voltage is not necessarily

the most common. For example, a processor that is most often in an idle state may be most

commonly in a state of below-normal frequency and voltage. The patent’s use of “normal” with

reference to processor operating parameters suggests that “normal” is a state distinct from “idle”

and “sprint”; “normal” is the default operating state.

                                                  41
Case 2:19-cv-00122-JRG Document 62 Filed 04/29/20 Page 42 of 64 PageID #: 1525



       The Court rejects Defendant’s proposed construction. The term “most common” injects

ambiguity into the claims in that it is not clear whether it is for a specific processor (such as the

one in counsel’s laptop), for a type of processor (such as the AMD Athlon), or for processors in

general. The Court recognizes the technical-dictionary definitions submitted by Defendant provide

definitions of a “normal mode” as “[t]he expected or usual operating conditions” and “[p]ertaining

to a device or system operated in its usual or most common manner.” Modern Dictionary of

Electronics at 509 (7th ed. 1999), Dkt. No. 48-8 at 4; The Illustrated Dictionary of Electronics at

473 (7th ed. 1997), Dkt. No. 48-9 at 4. These dictionaries also provide definitions of “norm” as

“[a] customary condition or degree” and “[t]he average or ambient condition.” Modern Dictionary

of Electronics at 509 (7th ed. 1999), Dkt. No. 48-8 at 4; The Illustrated Dictionary of Electronics

at 473 (7th ed. 1997), Dkt. No. 48-9 at 4. These suggest that “normal” could encompass

“customary” and “expected,” even if not necessarily the “most common.”

       A processor datasheet of record also suggests that “normal” is not necessarily the most

common, but instead refers to the “customary” or “expected” mode of operation. For example, the

datasheet provides that the “normal state refers to the default power state and means that all

functional units are operating at full processor clock speed.” AMD, AMD Athlon Processor

Datasheet, Publ’n # 21016, Rev. G at 12 (Dec. 1999), Dkt. No. 47-6 at 32. 11 Elsewhere in the

datasheet, the “normal” state is described as the “the full-on running state of the processor.” Id. at

14, Dkt. No. 47-6 at 57. This datasheet notes that the “processor is designed to provide functional

operation if the voltage and temperature parameters are within” specified limits and specifies that

“[f]or normal operating conditions (nominal VCC_CORE is 1.6 V)” and VCC_CORE has a range

of 1.5 V to 1.7V as distinct from the “Sleep state” which has a range of 1.2V to 1.7V. Id. at 28,



11
     The data sheet was submitted as McAlexander Decl. Exhibit A, Dkt. No. 47-6 at 29–135.
                                                 42
Case 2:19-cv-00122-JRG Document 62 Filed 04/29/20 Page 43 of 64 PageID #: 1526



Dkt. No. 47-6 at 71. This datasheet also specifies absolute maximum and minimum ratings, beyond

which the processor may not function. For example, the maximum VCC_CORE is “nominal +

0.5V.” Id. The datasheet also provides “maximum” and “typical” thermal power for the “normal”

state at various operating frequencies, and a nominal voltage of 1.6V. Id. at 29, Dkt. No. 47-6 at

72. There is no mention of a “most common” frequency or voltage. Rather, “normal” is used in

the datasheet as a term art to refer to a specific operating state of the processor, as distinct from

other states such as the “halt” and “sleep” states. Id. at 12–13, Dkt. No. 47-6 at 55–56. This

comports with the use of “normal” in the ’061 Patent. The Court also notes that the AMD Athlon

processor datasheet indicates that there is not a singular “normal” frequency and voltage, but rather

that these values may be a range of values about a “nominal” value.

     Accordingly, the Court construes “a normal frequency and voltage” as follows:

       •    “a normal frequency and voltage” means “the default frequency and voltage for

            operation other than in an idle state or sprint state.”

       I.       The Changing-the-Frequency-While-Execution-of-Instructions-is-Stopped
                Terms

        Disputed Term                    Plaintiff’s Proposed            Defendant’s Proposed
                                            Construction                      Construction
 “changing an operating             plain and ordinary meaning        changing the frequency while
 frequency … while execution                                          the processor receives the
 of instructions … is stopped”                                        stopped clock signal

 •   ’708 Patent Claims 1, 51
 “changing a frequency of           plain and ordinary meaning
 operation … while execution
 of instructions is stopped”

 •   ’708 Patent Claim 7




                                                  43
Case 2:19-cv-00122-JRG Document 62 Filed 04/29/20 Page 44 of 64 PageID #: 1527



        Disputed Term              Plaintiff’s Proposed              Defendant’s Proposed
                                      Construction                       Construction
 “adjusting said programmable plain and ordinary meaning
 frequency generator while
 instruction execution is
 stopped to change the
 frequency”

 •   ’708 Patent Claim 20
 “while instruction execution     plain and ordinary meaning
 is stopped, adjusting said
 programmable frequency
 generator to change the
 frequency”

 •   ’708 Patent Claim 23
 “changes the … frequency of      plain and ordinary meaning
 operation … while execution
 of instructions … is stopped”

 •   ’708 Patent Claims 33,
     36, 39, 55, 59
 “while instruction execution     plain and ordinary meaning
 is disabled … adjusting said
 programmable frequency
 generator to change the
 frequency”

 •   ’708 Patent Claim 26

     Because the parties’ arguments and proposed constructions with respect to these terms are

related, the Court addresses the terms together.

     The Parties’ Positions

     Plaintiff submits: This term does not need to be construed. Defendant’s proposed construction

appears contrary to the holding in Amazon.com that “under the plain meaning of the claims,

stopping execution of the instructions is distinct from stopping the clock” (quoting Amazon.com

at 24–25). Further, Defendant’s construction would improperly limit frequency changes to the

period “while the processor receives the stopped clock signal.” Dkt. No. 47 at 20–22.

                                                   44
Case 2:19-cv-00122-JRG Document 62 Filed 04/29/20 Page 45 of 64 PageID #: 1528



        In addition to the claims themselves, Plaintiff cites the following intrinsic and extrinsic

evidence to support its position: Intrinsic evidence: ’708 Patent col.4 l.62 – col.5 l.1, col.6 ll.24–

29. Extrinsic evidence: McAlexander Decl. ¶ 62 (Plaintiff’s Ex. E, Dkt. No. 47-6).

        Defendant responds: Its proposed “construction captures a key requirement of the asserted

patents and asserted claims that for a frequency change, only the execution of instructions be

stopped, but that the core clock need not be stopped.” Plaintiff’s proposed construction is incorrect

because it allows “that the core clock may continue to run during a frequency change,” which is

“contrary to both the letter and spirit of the claims and the description in the specification.” Dkt.

No. 48 at 14–17.

        In addition to the claims themselves, Defendant cites the following intrinsic and extrinsic

evidence to support its position: Intrinsic evidence: ’708 Patent col.4 l.54 – col.5 l.12, col.6 ll.26–

30, col.6 ll.41–52; ’708 Patent File Wrapper June 29, 2007 Amendment and Response

Accompanying RCE at 12 (Defendant’s Ex. F, Dkt. No. 48-7 at 13); ’627 Patent File Wrapper

November 7, 2012 Response at 11 (Defendant’s Ex. E, Dkt. No. 48-6 at 12). Extrinsic evidence:

Hansquine Decl. ¶¶ 99–102 (Defendant’s Ex. A, Dkt. No. 48-2).

        Plaintiff replies: The ’708 Patent does not describe a “stopped clock signal,” so the meaning

of Defendant’s proposed construction is not clear. Further, while the patent describes stopping the

clock for a change of frequency, it does not mandate the that clock must be stopped. Similarly,

such a limitation is not mandated by the prosecution history. Dkt. No. 49 at 10–11.

        Plaintiff cites further intrinsic evidence to support its position: ’708 Patent col.5 l.13 – col.7

l.18.




                                                     45
Case 2:19-cv-00122-JRG Document 62 Filed 04/29/20 Page 46 of 64 PageID #: 1529



    Analysis

    The issue appears to be whether the processor necessarily receives a “stopped clock” signal

in order to stop executing instructions. It does not.

    Defendant’s argument appears to suggest that the clock must be stopped for a frequency

change, while at the same time maintaining that its construction does not require such. For

example, Defendant states: “For a frequency change, the processor does stop the core clock and

does not execute instructions.” Dkt. No. 48 at 11; see also, id. at 15 (“It is clear then, that [the

patent] applicant intended that the core clock is stopped when the frequency is changed.”).

Defendant also criticizes a claim-differentiation argument that stopping the clock should not be

read into the execution-of-instructions-is-stopped limitations that do not express stopping the

clock, noting that ’708 Patent describes taking steps “to stop the clocks being furnished to these

components.” Id. at 16–17 (Defendant’s emphasis). Defendant further criticizes Plaintiff’s

position “that the core clock may continue to run during a frequency change” as “contrary to both

the letter and spirit of the claims and the description in the specification.” Id. at 17. These all

suggest that Defendant intends its construction to require stopping the clock. In a contrary

statement, however, Defendant states that under its construction “only the execution of instructions

[need] be stopped, but [] the core clock need not be stopped.” Id. at 14–15. Defendant explains this

apparent contradiction as “nuance” meant “to help clarify, for the finder of fact, the process

claimed in the ’708 patent.” Id. at 16. The nuance is lost on the Court. It certainly does not serve

to clarify but rather raises a rather large ambiguity regarding the meaning of “the processor

receives the stopped clock signal” if it does not mean that the clock is stopped.

    The Court understands Defendant’s position to be substantially the same as that addressed and

rejected in Amazon.com. There, the Court rejected the position that stopping execution of



                                                  46
Case 2:19-cv-00122-JRG Document 62 Filed 04/29/20 Page 47 of 64 PageID #: 1530



instructions to change processor frequency necessarily means that the clock is stopped.

Amazon.com at 22–26. The Court noted:

       That executing instructions during a voltage change requires an operational
       processor clock does not mean that not executing instructions requires stopping the
       clock. While the embodiments described in the patents do in fact stop the clock for
       the frequency change, this is not enough to read a stopping-the-clock limitation into
       all claims directed to changing the frequency—especially considering that some
       claims express stopping the clock and others do not.

Id. at 24–25. Notably, the Court considered the same intrinsic record in Amazon.com as is

presented here in support of Defendant’s position. See id. at 23. The Court is not convinced that

the Amazon.com holding is incorrect. For the reasons set forth in Amazon.com, the Court reiterates

that these terms do not necessarily require that the clock is stopped—or that the processor receives

a signal that stops the clocks.

     Accordingly, the Court rejects Defendant’s proposed construction and determines that these

terms have their plain and ordinary meanings without the need for further construction.

       J.      “said change in operating conditions”

        Disputed Term                  Plaintiff’s Proposed           Defendant’s Proposed
                                          Construction                     Construction
 “said change in operating        not indefinite                   indefinite
 conditions”

 •   ’627 Patent Claims 12,
     18, 19

     The Parties’ Positions

     Plaintiff submits: In the context of the claims, the meaning of “said change in operating

conditions” is apparent to one of ordinary skill in the art; namely, “the claim term ‘said change in

operating conditions’ characterizes the claimed operating conditions” set forth in the dependency

chain. Dkt. No. 47 at 22–23.




                                                47
Case 2:19-cv-00122-JRG Document 62 Filed 04/29/20 Page 48 of 64 PageID #: 1531



    Defendant responds: Claims 12, 18, and 19 of the ’627 Patent each fail to provide an

antecedent reference for “said change in operating conditions” and the meanings of the claims are

thus not reasonably certain. This failure is not one the Court may correct because the patentee

submitted a Certificate of Correction to correct obvious clerical errors in the patent but did not

address the failure to provide an antecedent reference for this term. Dkt. No. 48 at 21–23.

    In addition to the claims themselves, Defendant cites the following intrinsic evidence to

support its position: ’627 Patent Certificate of Correction.

    Plaintiff replies: The claims recite a variety of operating conditions and various changes to

these conditions. These changes are the antecedent reference to “said change in operating

conditions.” Dkt. No. 49 at 11–12.

    Plaintiff cites further intrinsic evidence to support its position: ’627 Patent col.5 ll.23–30.

    Analysis

    The issue in dispute is whether the meaning of “said change in operating conditions” is

reasonably certain in the context of the claims and description of the invention. It is not.

    The meaning of “said change in operating conditions” is not reasonably certain in Claim 12

of the ’627 Patent. This claim, along with the claims from which it depends, recites as follows

(with emphasis added):

          10. A computer system comprising:
          a processing unit operable at different voltages;
          a second component;
          a clock generator configured to generate a first clock signal at a frequency,
            said processing unit configured to register a value corresponding to an
            amount of time allowed for phase-locked-loop (PLL) circuitry to lock in
            response to a change in frequency of said first clock signal; and
          a frequency generator coupled to said clock generator and comprising said PLL
            circuitry, said frequency generator configured to adjust said frequency of
            said first clock signal to concurrently furnish clock signals at different
            frequencies to said processing unit and said second component, wherein
            said different frequencies are individually adjustable; wherein, in response to

                                                 48
Case 2:19-cv-00122-JRG Document 62 Filed 04/29/20 Page 49 of 64 PageID #: 1532



              initiating said change in frequency, said processing unit is configured to start
              a counter and to shut down clocks to said processing unit and said second
              component; and wherein further, in response to said counter reaching said
              value, said processing unit is configured to tum on said clocks.

             11. The computer system of claim 10, wherein said frequency generator is
           configured to adjust said first clock signal by a first value to furnish a second
           clock signal at a second frequency to said processing unit, wherein said
           frequency generator is also configured to adjust said first clock signal by a
           second value to furnish a third clock signal at a third frequency to said second
           component, wherein said second frequency is different from said third
           frequency.

             12. The computer system of claim 11, wherein said frequency generator is
           further configured to change said first value to a third value and to change said
           second value to a fourth value responsive to said change in operating
           conditions, wherein the ratio of said first value to said third value is different
           from the ratio of said second value to said fourth value.

The Court understands that “operating condition” is a broad term that encompasses operating

frequency and voltage of components, among other things. ’627 Patent col.5 ll.23–30. 12 Thus, the

“change in operating conditions” may refer to a change in a variety of conditions of the computer

system. The claims, however, present multiple possible conditions and multiple possible changes

in conditions. In Claim 10, the PLL circuitry is defined in part relative to a generic “change in

frequency” and its ability to provide multiple clock signals at distinct frequencies based on a “first

clock signal” frequency. In Claim 11, the first clock signal is adjusted by a first value and by a

second value to provide a second frequency to the processor and a third frequency to another

component. In Claim 12, the first value and second value are changed “responsive to said change

in operating conditions.” It is not clear whether the change in operating conditions refers to the

generic change in frequency of the first clock signal in the PLL circuitry, the first-value adjustment

to the first clock signal, the second-value adjustment to the second clock signal, the change in

frequency to provide the processor frequency (due to the first-value adjustment), or the change in


12
     ’061 Patent col.5 ll.21–29.
                                                   49
Case 2:19-cv-00122-JRG Document 62 Filed 04/29/20 Page 50 of 64 PageID #: 1533



frequency to provide the component frequency (due to the second-value adjustment). Perhaps the

change in operating conditions refers to all of these or some subset of these? Ultimately, there is

not a clear antecedent reference for “said change in operating conditions” and the scope of Claim

12 is not reasonably certain.

    The meaning of “said change in operating conditions” is not reasonably certain in Claim 18

or 19 of the ’627 Patent. These claims, along with the claims from which they depend, recite as

follows (with emphasis added):

          16. A method comprising:
          adjusting a first clock signal at a first frequency to provide a second clock
            signal at a second frequency to a processing unit of a computer system and a
            third clock signal at a third frequency to a second component of said
            computer system;
          monitoring operating conditions of said processing unit;
          changing a level of voltage furnished to said processing unit according to said
            operating conditions in response to initiation of a change in frequency for
            said processing unit, starting a counter and stopping said first and second
            clock signals;
          in response to said counter reaching a specified value, restarting said first and
            second clock signals; and
          adjusting said second frequency in response to said change in frequency,
            wherein said second clock signal is individually adjustable without an
            adjustment to said third clock signal.

          17. The method of claim 16, further comprising:
          adjusting said first clock signal by a first value to furnish said second clock
           signal at said second frequency to said processing unit; and
          adjusting said first clock signal by a second value to furnish said third clock
           signal at said third frequency to said second component concurrent with
           furnishing of said second clock signal to said processing unit, wherein said
           second frequency is different from said third frequency.

           18. The method of claim 17, further comprising changing said first value to a
         third value responsive to said change in operating conditions, wherein said first
         value is individually adjustable without an adjustment to said second value.

           19. The method of claim 18, further comprising changing said second value to
         a fourth value responsive to said change in operating conditions, wherein the
         ratio of said first value to said third value is different from the ratio of said
         second value to said fourth value.


                                                50
Case 2:19-cv-00122-JRG Document 62 Filed 04/29/20 Page 51 of 64 PageID #: 1534



These claims present similar problems to those noted above with respect to Claim 12. Further,

Claim 16 recites “monitoring operating conditions of said processing unit” and “changing a level

of voltage according to said operating conditions in response to initiation of a change in

frequency.” This suggests that the “operating conditions” are distinct from the change in voltage

and the change in frequency. It is not clear whether “said change in operating conditions” refers to

some change in the monitored operating conditions of the processing unit, to the changes in

frequency and voltage for the processing unit, to the adjustments in first clock signal/first

frequency to the processing unit, to the adjustments in first clock signal/third frequency to the

component, or to some combination or subset thereof. The issue is exacerbated for Claim 19, which

depends from Claim 18, in that Claim 18 recites “changing said first value to a third value.”

Ultimately, there is not a clear antecedent reference for “said change in operating conditions” and

the scopes of Claim 18 and 19 are not reasonably certain.

     Accordingly, Defendant has proven that Claims 12, 18, and 19 are invalid as indefinite.

        K.     “sprint”

        Disputed Term                   Plaintiff’s Proposed            Defendant’s Proposed
                                           Construction                      Construction
 “sprint”                          plain and ordinary meaning        indefinite

 •   ’627 Patent Claim 15

     The Parties’ Positions

     Plaintiff submits: In the context of the intrinsic record, the meaning of “sprint” is apparent to

one of ordinary skill in the art. For example, the ’627 Patent describes that a processor’s operating

voltage and frequency may be temporarily increased to achieve higher operating rates. Dkt. No.

47 at 23–25.




                                                 51
Case 2:19-cv-00122-JRG Document 62 Filed 04/29/20 Page 52 of 64 PageID #: 1535



      In addition to the claims themselves, Plaintiff cites the following intrinsic and extrinsic

evidence to support its position: Intrinsic evidence: ’627 Patent col.7 ll.37–50, col.7 ll.53–57.

Extrinsic evidence: Hansquine Decl. ¶ 113 (Plaintiff’s Ex. G, Dkt. No. 47-8).

      Defendant responds: The term “sprint” does not have any reasonably certain meaning in the

art or in the ’627 Patent. While the term “sprints” is used in the description of the invention, this

is different than the term “sprint” used in Claim 15. Thus, the description does not provide

guidance regarding the meaning of “sprint.” Contemporaneous technical dictionaries similarly

provide no guidance regarding what it means for a processing unit to “sprint.” General purpose

dictionaries define “sprint” with respect to “running or movement” and therefore similarly provide

insufficient guidance regarding the meaning of the term as used in the claim. Dkt. No. 48 at 19–

20.

      In addition to the claims themselves, Defendant cites the following intrinsic and extrinsic

evidence to support its position: Intrinsic evidence: ’627 Patent col.7 ll.50–53. Extrinsic

evidence: Hansquine Decl. ¶¶ 113–18 (Defendant’s Ex. A, Dkt. No. 48-2).

      Plaintiff replies: “A sprint is an increase in operational rates (e.g., frequency, voltage) for a

short time.” Dkt. No. 49 at 12–13.

      Plaintiff cites further intrinsic and extrinsic evidence to support its position: Intrinsic

evidence: ’627 Patent col.7 ll.50–53. Extrinsic evidence: McAlexander Decl. ¶¶ 67–73

(Plaintiff’s Ex. E, Dkt. No. 47-6).

      Analysis

      The issue in dispute is whether the meaning of “sprint” is reasonably certain in the context of

the claim and description of the invention. It is. It refers to temporarily operating at higher-than-

normal rates.



                                                  52
Case 2:19-cv-00122-JRG Document 62 Filed 04/29/20 Page 53 of 64 PageID #: 1536



       The term “sprint” appears in Claim 15 of the ’627 Patent, which recites as follows (emphasis

added):

          15. The computer system of claim 10, configured to determine an increase in
          temperature that would result from an increase in said voltage, wherein said
          processing unit is configured to sprint according to said increase in voltage for a
          period of time that will not cause said temperature to exceed a temperature limit.

       Claim 15 is directed to a scenario in which the processor frequency and voltage is increased

“for a period of time.” This is similar to Claim 67 of the ’061 Patent which is discussed in the

section on “a normal frequency and voltage” above. That discussion also applies to the “sprint”

operation recited in Claim 15 of the ’627 Patent. The ’627 Patent explains what it means for a

processor to “sprint” in the following passage:

          It should be noted that at some point during the monitoring operation it may be
          found that the processor is functioning at a normal frequency and voltage, that the
          temperature of operation is below some preselected value, and that a series of
          processor-intensive commands have been furnished to be executed by the
          processor. In such a case, these characteristics suggest that it may be desirable to
          increase the voltage and frequency of operation in order to handle these commands
          for a period less than would raise operating temperatures beyond a safe level. In
          such a case, the control software may compute higher frequency and voltage values
          and a temperature (or a time within which temperature will not increase beyond a
          selected level) in order to cause the hardware to move to this higher frequency state
          of operation. In such a case, the processor executing the process illustrated
          effectively ramps up the frequency and voltage so that the processor “sprints” for
          a short time to accomplish the desired operations. This has the effect of allowing
          a processor which nominally runs at a lower frequency to attain operational rates
          reached by more powerful processors during those times when such rates are
          advantageous.

’061 Patent col.7 ll.37–57 13 (emphasis added). This passage contrasts sprinting with running at

normal operational rates, a sprint is faster than normal. This comports with the customary, lay,

understanding of “sprint” that Defendant’s expert presents. Hansquine Decl. ¶ 115 (declaring that

The American Heritage College Dictionary, Third Edition, 1997 defines the verb “sprint” as “to



13
     The passage is found in the ’061 Patent at column 7, lines 39 through 60.
                                                   53
Case 2:19-cv-00122-JRG Document 62 Filed 04/29/20 Page 54 of 64 PageID #: 1537



run or move at top speed especially for a brief period”), 14 Dkt. No. 48-2 at 45–46. Notably, the

patent suggests that the processor sprint speed depends on a “safe level” of temperature “or a time

within which temperature will not increase beyond a selected level.” Again, this comports with the

customary, lay, meaning of “sprint” under which the top speed depends on the duration of the

sprint.

       The Court is not persuaded by Defendant’s argument. For example, Defendant ignores the

above-quoted passage because it refers to “sprints” instead of “sprint.” Dkt. No. 48 at 20. As if the

phrase “the processor sprints,” found in the description, is meaningless to understanding the phrase

“processing unit is configured to sprint” in the claim. Defendant’s exegetical approach is not

reasonable. Defendant also appears to discount that “sprint” refers a speed relative to some

baseline. In the patent, the “sprint” speed is elevated relative to normal operation according to

relationship between voltage and frequency. In the customary meaning cited by Defendant’s

expert, the “sprint” is the top speed for the duration. Notably, as explained in the above-quoted

passage, and as expressed in Claim 15, the speed of the sprint is “according to said increase in

voltage for a period of time that will not cause said temperature to exceed a temperature limit.”

Given the patent’s teaching that the maximum frequency is related to the voltage, ’627 Patent col.1

ll.51–56 (fmax=kV), the sprint speed corresponds to the maximum frequency for the increased

voltage.

       Accordingly, the Court construes “sprint” as follows:

          •   “sprint” means “temporarily operate at the maximum frequency for a higher-than-

              normal voltage.”




14
     Defendant did not submit the relevant portion of the dictionary as an exhibit.
                                                  54
Case 2:19-cv-00122-JRG Document 62 Filed 04/29/20 Page 55 of 64 PageID #: 1538



         L.     “nominal operating frequency” and “nominal frequency of operation”

         Disputed Term                  Plaintiff’s Proposed           Defendant’s Proposed
                                           Construction                     Construction
 “nominal operating                plain and ordinary meaning       indefinite
 frequency”

 •    ’708 Patent Claims 27,
      39, 54, 58
 “nominal frequency of             plain and ordinary meaning       indefinite
 operation”

 •    ’708 Patent Claim 62

      The Parties’ Positions

      Plaintiff submits: In the context of the intrinsic record, the meaning of “nominal frequency of

operation” is apparent to one of ordinary skill in the art. For example, the ’708 Patent refers to a

processor that “nominally runs at a … frequency” (quoting ’708 Patent col.7 ll.48–52). Further,

the “nominal” frequency and voltage of a processor is specified in processor datasheets. Finally,

“nominal frequency” in the art refers to the “ideal” and “labeled” frequency. Dkt. No. 47 at 26–

28.

      In addition to the claims themselves, Plaintiff cites the following intrinsic and extrinsic

evidence to support its position: Intrinsic evidence: ’061 Patent col.5 ll.29–35, col.5 ll.40–45;

’708 Patent col.7 ll.48–52. Extrinsic evidence: McAlexander Decl. ¶ 75 (Plaintiff’s Ex. E, Dkt.

No. 47-6).

      Defendant responds: The term “nominal” is a term of degree and “nominal operating

frequency” is not used in the Asserted Patents outside of the claim sets; thus, the patents do not

provide the necessary objective guidance regarding determining the degree. Further, the term

“nominal” may take on a variety of meanings in the art, such “the highest or maximum value, a

value mid-way between the minimum and maximum value, or a named or specified value”


                                                 55
Case 2:19-cv-00122-JRG Document 62 Filed 04/29/20 Page 56 of 64 PageID #: 1539



(quoting Hansquine Decl. ¶ 108–12, 15 Dkt. No. 48-2 at 44–45). The patents do not provide

guidance as to which meaning applies to “nominal” in the claims and the meaning thus is

subjective, and not reasonably certain. Finally, resort to processor datasheets does not clarify the

meaning of “nominal operating frequency” as some datasheets do not provide “nominal” operating

parameters and there is no indication in the patents that “nominal” is meant to refer to the

datasheets. Dkt. No. 48 at 17–19.

     In addition to the claims themselves, Defendant cites the following intrinsic and extrinsic

evidence to support its position: Intrinsic evidence: ’708 Patent col.7 ll.32–52. Extrinsic

evidence: Hansquine Decl. ¶¶ 103–112 (Defendant’s Ex. A, Dkt. No. 48-2).

     Plaintiff replies: The Asserted Patents use “nominal” (and variants) in the context of

comparing a frequency to a normal operating frequency. Thus, the patents provide sufficient

guidance as to the meaning. Dkt. No. 49 at 13–14.

     Plaintiff cites further extrinsic evidence to support its position: McAlexander Decl. ¶¶ 74–76

(Plaintiff’s Ex. E, Dkt. No. 47-6).

     Analysis

     The issue in dispute is whether the meaning “nominal operating frequency” is reasonably

certain. Based on the evidence of record, it is.

     These terms are used in the claims to denote a specific processor frequency that is the standard

to which other processor frequencies are compared. For example, Claim 27 of the ’708 Patent

provides (emphasis added):

          27. The method of claim 26, wherein said processing unit has a nominal
         operating frequency and a corresponding operating voltage, said method further
         comprising:


15
  Mr. Hansquine cites several dictionaries, but Defendant did not submit copies of the pertinent
definitions as exhibits.
                                                   56
Case 2:19-cv-00122-JRG Document 62 Filed 04/29/20 Page 57 of 64 PageID #: 1540



          said changing comprising setting said second voltage to a value higher than
           said corresponding operating voltage; and
          said adjusting comprising setting said second frequency of said processing unit
           to a value higher than said nominal operating frequency.

 Claim 62 provides a similar context:

           62. The processor of claim 59 wherein said first frequency is the nominal
         frequency of operation of the processor.

    What constitutes a “nominal operating frequency” is reasonably certain in the context of the

claims and the technical disclosure of the Asserted Patents. The ’708 Patent relates the nominal

operating frequency to the operating frequency under normal operating conditions and contrasts it

with higher-frequency, “sprint,” states. Specifically, the patent provides:

       It should be noted that at some point during the monitoring operation it may be
       found that the processor is functioning at a normal frequency and voltage, that
       the temperature of operation is below some preselected value, and that a series of
       processor-intensive commands have been furnished to be executed by the
       processor. In such a case, these characteristics suggest that it may be desirable to
       increase the voltage and frequency of operation in order to handle these commands
       for a period less than would raise operating temperatures beyond a safe level. In
       such a case, the control software may compute higher frequency and voltage values
       and a temperature ( or a time within which temperature will not increase beyond a
       selected level) in order to cause the hardware to move to this higher frequency state
       of operation. In such a case, the processor executing the process illustrated
       effectively ramps up the frequency and voltage so that the processor “sprints” for
       a short time to accomplish the desired operations. This has the effect of allowing a
       processor which nominally runs at a lower frequency to attain operational rates
       reached by more powerful processors during those times when such rates are
       advantageous.

’708 Patent col.7 ll.32–52 (emphasis added). Consistent with the use of the term in the patent,

“nominal” is used in the art to denote a manufacturer-specified operating parameter for normal

operating conditions. See, e.g., McAlexander Decl. ¶ 75 (quoting the National Institute of

Standards and Technology that a “nominal frequency” for an oscillator is an “ideal frequency with

zero uncertainty … [as] labeled on an oscillator’s output”); Hansquine Decl. ¶ 108–12 (citing

various dictionary definitions that include definitions of “nominal” as “[n]amed, rated, or


                                                 57
Case 2:19-cv-00122-JRG Document 62 Filed 04/29/20 Page 58 of 64 PageID #: 1541



specified” and “nominal value” as “[t]he stated or specified value, as opposed to the actual value”),

Dkt. No. 48-2 at 44–45; AMD, AMD Athlon Processor Datasheet, Publ’n # 21016, Rev. G at 28

(Dec. 1999) (noting: “For normal operating conditions (nominal VCC_CORE is 1.6 V)” and that

VCC_CORE max is “nominal +0.5V”), Dkt. No. 47-6 at 28. 16 While it not clear from the record

that every processor has a “nominal operating frequency,” it is reasonably certain that “nominal

operating frequency” refers to a manufacturer-stated operating frequency for normal operating

conditions.

       Accordingly, Defendant has not proven any claim indefinite by reason of including “nominal

operating frequency” in the claim and construes the term as follows:

         •    “nominal operating frequency” means “manufacturer-stated operating frequency for

              operation other than in an idle state or sprint state” and

         •    “nominal frequency of operation” means “manufacturer-stated operating frequency

              for operation other than in an idle state or sprint state.”

V.       CONCLUSION

       The Court adopts the constructions set forth above, as summarized in the following table.

Further, the Court holds that Claims 12, 18, and 19 of the ’627 Patent are invalid as indefinite. The

parties are ORDERED that they may not refer, directly or indirectly, to each other’s claim-

construction positions in the presence of the jury. Likewise, the parties are ORDERED to refrain

from mentioning any portion of this opinion, other than the actual definitions adopted by the Court,

in the presence of the jury. Any reference to claim-construction proceedings is limited to informing

the jury of the definitions adopted by the Court.




16
     The data sheet was submitted as McAlexander Decl. Exhibit A, Dkt. No. 47-6 at 29–135.
                                                     58
Case 2:19-cv-00122-JRG Document 62 Filed 04/29/20 Page 59 of 64 PageID #: 1542



    The parties are hereby ORDERED to file a Joint Notice within fourteen (14) days of the

issuance of this Memorandum Opinion and Order indicating whether the case should be referred

for mediation. If the Parties disagree about whether mediation is appropriate, the Parties should

set forth a brief statement of their competing positions in the Joint Notice.

   Section                      Term                                      Construction
               “independently of instructions to be          plain and ordinary meaning
               executed by the processor”

               •   ’061 Patent Claims 1, 15, 23, 39, 56
               “independently of instructions to be          plain and ordinary meaning
               executed by the central processor”

               •   ’061 Patent Claim 10
               “determination made independently of          plain and ordinary meaning
               instructions to be executed by the
               processor”

               •   ’061 Patent Claims 1, 15, 23, 39, 56
      A
               “determining step made independently of plain and ordinary meaning
               instructions to be executed by the central
               processor”

               •   ’061 Patent Claim 10
               not based upon instructions to be             plain and ordinary meaning
               executed by the processing device

               •   ’247 Patent Claims 1, 10
               not based on instructions to be executed      plain and ordinary meaning
               by the processing device

               •   ’247 Patent Claim 17
               “operating conditions of the central          plain and ordinary meaning
               processor”
      B
               •   ’061 Patent Claim 56
               “control software dedicated to a central      plain and ordinary meaning
               processor”
      C
               •   ’061 Patent Claim 10


                                                 59
Case 2:19-cv-00122-JRG Document 62 Filed 04/29/20 Page 60 of 64 PageID #: 1543



   Section                    Term                                     Construction
             “operating characteristic”                   plain and ordinary meaning

             •   ’708 Patent Claims 2, 52, 56
     D       “operating characteristics”                  plain and ordinary meaning

             •   ’061 Patent Claim 10
             •   ’708 Patent Claims 3, 8, 9, 33, 53, 55
             “sleep state”                                plain and ordinary meaning
     E
             •   ’061 Patent Claims 31, 46, 51
             Order of Steps: ’061 Patent Claim 1 and      plain and ordinary meaning
     F       ’247 Patent Claim 1

             “determining an allowable reduced            plain and ordinary meaning
             power consumption level”

             •   ’061 Patent Claim 39
     G
             “determining a level of permitted power      plain and ordinary meaning
             consumption”

             •   ’247 Patent Claim 1
             “a normal frequency and voltage”             the default frequency and voltage for
                                                          operation other than in an idle state or
     H
             •   ’061 Patent Claim 67                     sprint state

             “changing an operating frequency …           plain and ordinary meaning
             while execution of instructions … is
             stopped”

             •   ’708 Patent Claims 1, 51
             “changing a frequency of operation …         plain and ordinary meaning
             while execution of instructions is
      I      stopped”

             •   ’708 Patent Claim 7
             “adjusting said programmable frequency       plain and ordinary meaning
             generator while instruction execution is
             stopped to change the frequency”

             •   ’708 Patent Claim 20




                                                60
Case 2:19-cv-00122-JRG Document 62 Filed 04/29/20 Page 61 of 64 PageID #: 1544



   Section                     Term                                   Construction
             “while instruction execution is stopped,    plain and ordinary meaning
             adjusting said programmable frequency
             generator to change the frequency”

             •   ’708 Patent Claim 23
             “changes the … frequency of operation       plain and ordinary meaning
             … while execution of instructions … is
             stopped”

             •   ’708 Patent Claims 33, 36, 39, 55, 59
             “while instruction execution is disabled    plain and ordinary meaning
             … adjusting said programmable
             frequency generator to change the
             frequency”

             •   ’708 Patent Claim 26
             “said change in operating conditions”       indefinite
     J
             •   ’627 Patent Claims 12, 18, 19
             “sprint”                                    temporarily operate at the maximum
                                                         frequency for a higher-than-normal
     K
             •   ’627 Patent Claim 15                    voltage

             “nominal operating frequency”               manufacturer-stated operating
                                                         frequency for operation other than in an
             •   ’708 Patent Claims 27, 39, 54, 58       idle state or sprint state
     L
             “nominal frequency of operation”

             •   ’708 Patent Claim 62
             “computer processor”                        “CPU”

             “processor”

             “central processor”                         “computing portion of CPU”
  AGREED
             “processing unit”

             “processing device”                         “clock frequency generator on the same
                                                         chip as the processor”
             “clock frequency source”




                                             61
Case 2:19-cv-00122-JRG Document 62 Filed 04/29/20 Page 62 of 64 PageID #: 1545



   Section                       Term                               Construction
             “safe level”                                 “maximum operable temperature”

             •   ’708 Patent Claims 30, 32, 42, 44,
                 48, 50
             “a counter”                                  “hardware or software that counts”

             •   ’627 Patent Claims 1, 10, 16
             “clock generator”                            plain and ordinary meaning

             •   ’627 Patent Claim 10
             •   ’247 Patent Claims 3, 4, 14, 15, 21,
                 22
             “frequency generator”                        “frequency generator on the same chip
                                                          as the processor”
             •   ’627 Patent Claims 1, 2, 4, 10, 11, 12
             •   ’247 Patent Claims 2, 3, 4, 10, 14,
                 15, 17, 21, 22
             “in response to initiating a change in       “in response to initiating a change in
             frequency … shut down clocks to said         frequency … shut down clocks,
             processing unit and said second              including the core clock, to said
             component”                                   processing unit and said second
                                                          component”
             •   ’627 Patent Claim 1
             “in response to initiating said change in    “in response to initiating said change in
             frequency … shut down clocks to said         frequency … shut down clocks,
             processing unit and said second              including the core clock, to said
             component”                                   processing unit and said second
                                                          component”
             •   ’627 Patent Claim 10
             “reducing a magnitude of a difference”       “reducing the absolute value of the
                                                          difference”
             •   ’247 Patent Claim 1
             “reducing the magnitude of the
             difference”

             •   ’ 247 Patent Claims 7, 8
             •   “executing ... instructions”             “executing ... instructions using the
                                                          core clock”

             •   “execution of instructions”              “execution of ... instructions using the
                                                          core clock”


                                                62
Case 2:19-cv-00122-JRG Document 62 Filed 04/29/20 Page 63 of 64 PageID #: 1546



   Section                     Term                                   Construction
             •   “execution of the instructions”          “execution of the instructions using the
                                                          core clock”

             •   “executes instructions”                  “executes instructions using the core
                                                          clock”

             •   “executes the instructions”              “executes ... the instructions using the
                                                          core clock”

             “power supply furnishing selectable          “a power supply providing one of a
             output voltages”                             plurality of distinct voltage levels
                                                          corresponding to an input”
             •   ’061 Patent Claims 8, 11, 56
             “power supply ... configured to furnish a    “a power supply configured to provide
             selectable voltage”                          one of a plurality of distinct voltage
                                                          levels specified by an input”
             •   ’627 Patent Claims 5, 25
             “programmable power supply”                  “power supply configured to provide
                                                          one of a plurality of distinct voltage
             •   ’061 Patent Claim 10                     levels specified by an input”
             •   ’627 Patent Claim 25
             “programmable voltage supply”

             •   ’247 Patent Claims 5, 16, 23
             “idle state(s)”                              “state in which various components of
                                                          the system are quiescent”
             •   ’061 Patent Claim 28, 30, 31, 33, 45,
                 46, 50, 51
             “idle states of said computer processor”

             •   ’061 Patent Claim 44, 49
             “plurality of idle states of said computer
             processor”

             •   ’061 Patent Claim 30
             “a selectable voltage”                       “one of a plurality of distinct voltage
                                                          levels specified by an input”
             •   ’627 Patent Claims 5, 24




                                                63
Case 2:19-cv-00122-JRG Document 62 Filed 04/29/20 Page 64 of 64 PageID #: 1547



   Section                      Term                                    Construction
              “'voltage source includes a                 “voltage source includes a power
              programmable voltage supply”                supply configured to provide one of a
                                                          plurality of distinct voltage levels
              •   ’247 Patent Claims 16, 23               specified by an input”

              “operating conditions of [a/said]           “operating conditions of the computing
              processing unit”                            portion of the CPU”

              •   ’627 Patent Claims 4, 16, 23
              “operating conditions of the processing
              device”
   .
              •   ’247 Patent Claim 1
              “said operating conditions [of said
              processing unit]”

              •   ’627 Patent Claim 16
              “the operating conditions [of the
              processing device]”

              •   ’247 Patent Claim 9



       So ORDERED and SIGNED this 29th day of April, 2020.




                                                        ____________________________________
                                                        RODNEY GILSTRAP
                                                        UNITED STATES DISTRICT JUDGE




                                                 64
